ANGOLA

1991 Model Production Sharing Agreement For Deep Water Blocks
Between SONANGOL & International Companies
110 SIOONVNOS

asByoing 0} suoiedt]qQ S,10}9e1]U0D Sz apnay Surseys uornonpoig Zt apniy
uorzpadsuy pue spoday ‘sp02ey PS BPINY sainjipuadxg pue s3sod jo Aran0day TT apniy
SSO] JO UoTJUaAaIg sasuadxg pue s3sop OT apy

pue umajoijag jo uorjEArasu0|, £3 apy
quaumos0g seunpadoig Zuneiedo, 6 apy

syequay Bary quauidojaaaq 2S apINY
soyesadg, geapnry

snuog ainjeugis 1S apy
poliag uorjonpolg Lapnay

seaqzuereny) 0¢ apnsy
polag uonBiopdxg gapnry

sureigorg uorjonporg 6T ePWV
queueeidy aq} jo UonBINg sapnsay

sje3png pue sureiz01g

YOM VOFNporg puv uaudojaaeq. BT PPMTY sanaeg ay} Usemyaq UONBlay aq} JO BINEN papny
Asanoasiq [ereurm0| LIepiAY qusutses3y aq Jo 199/40 eapnay
sjodpng pue sureisorg y10M worwsopdxg gt epniy juawseidy ay oy saxouuy Zapnsy
poluag uornesojdxa suorqiuyeq Tapny

ayy Suyinp suonedqo YOM ST apnay
speqay

suorjzesadg jo yonpuod PL apy

sated duyoesqu0p
[0 apnig jo pesodsiq paw Buryyry eT apy :

s]Ua}009 Jo a1qeUL
aaquereny [eloueury

aaquesrens ayes0ds09

ainpecoig dulousury pue Sununosy
Bary yeIWUOD ayy Surmoys dey
Bary yVI}UOD ay} Jo uoIdt9saq
ssauaanay ay

sdulpeay pue suondeg

2dT]ON JO BIaag pue sadIOQ,
agenguey]

ABT atquorddy

ainaley e104

uoneiyiqry

quawmaei3y 3q3 jo Ai TENuepyaog

jusursaiZy oq} jo uoNBUTULay,

q xeuuy

q xeuuy

OQ xeuuy

q xeuuy

v xeuuy

By PPV

Lb epniy

OP apna

Sy epnty

by apnsy

ep apy

Sb ANI

Tp apny

OP apy

quawusissy
amigey suiojsn9 pue Aouasing us1a104
auZay [Bost yz

Jeuuosiag uejosuy
jo Sururery pue vorjei8aquy ‘yuemsojdurgq

aouRinsuy

sadeureq pus sasso7 10j Ay Iqisuodsay
Bye Jo ApTeNUapyuog pus Apradoig
sqassy jo diqsiaumo

aaqqamM0g Junesedg

(ASTa eT0S)
yunooy S,TOONVNOS 29) suonesedg

Sey [BInjeN
sjassy Jo JuauTuopueqy
wonezyIu

yesodsiq
HO pareyay suoediqo paw siqty 198410

6 aPNnTy
BE APY

LE apnay

98 ePIy
se apnry
ve apnsy
£€ apnsty
oe apy

Te apry

og apnry
62 epnty
8Z ApH

2 apy

93 APHAV
Contracting Parties

This Agreement is made and entered into by and between:

On the one part:

SOCIEDADE NACIONAL DE COMBUSTIVEIS DE ANGOLA - UNIDADE
ECONOMICA ESTATAL (SONANGOL, U.E_E.) (hereinafter referred to as
‘SONANGOL’) a State company with headquarters in Luanda, People's
Republic of Angola, created in accordance with’Decree Law No. 52/76 of June 9,
1976,

and on the other part:

, a company organized and
, with an office and legal

existing under the lawsof
representatives in Luanda, People's Republic of Angola.

Recitals

WHEREAS, by Decree No. of , the
GOVERNMENT of the People's Republic of Angola, in accordance with the
provisions of the Law Regulating Petroleum Activities, Law No. 13/78 of
August 26, 1978, has granted to SONANGOL an exclusive concession for the
mining rights for the survey, Exploration, Development and Production of
liquid and gaseous hydrocarbons in the Concession Area of Block _;

WHEREAS, SONANGOL, with a view to carrying out the Petroleum

Operations necessary to duly exercise such rights and in compliance with the
obligations deriving from the Concession. zee,
Sharing Agreement with

WHEREAS, SONANGOL‘n th
~_ on the other hand have agreed that this

Agreement will regulate their mutual rights and obligations in the execution
of said Petroleum Operations;

WHEREAS, this Agreement is made and entered into on the basis of the
Concession Decree the provisions of which constitute a part of the rights and
obligations of the Parties;

NOW, THEREFORE, SONANGOL ON THE ONE HAND AND
ON THE OTHER HAND AGREE AS

FOLLOWS:
Article 1

Definitions

For the purposes of this Agreement, and unless otherwise expressly stated in
the text, certain words and expressions used in this Agreement shall have the
following meaning, it being understood that reference to the singular includes

reference to the plural and vice-versa:

1. ‘Administration and Services’ shall include, but not be limited to, all
activities in general management and common support of Petroleum
Operations such as direction, supervision and related stafffunctions _
required for the overall management of activities under the Agreement,
including also, housing and feeding of. ployees; transportation;
warehousing; safety, emergenc: y anid edical p ograms; community

nd re rd keepi *

affairs; and accounting

2. ‘Affiliate’ means:

(a) acompany o: er entity in which any of the Parties holds,
either directly ¢ ndirectly, the absolute majority of the votes in the
shareholders meeting or is the holder of more than fifty per cent
(50%) of the rights and interests which confer the power of
management on that company or entity, or has the power of
management and control of such company or entity;

(b) acompany or any entity which directly or indirectly holds the
absolute majority of votes at the shareholders meeting or equivalent
corporate body of any of the Parties or holds the power of
management over any of the Parties;

(c) acompany or any other entity in which either the absolute majority
of votes in the relative shareholders meeting or the rights and
interests which confer the power of management on said company or
entity are, either directly or indirectly, held by a company or any
other entity which directly or indirectly holds the absolute majority
of votes at the shareholders meeting or equivalent corporate body of
any of the Parties or holds the power of management over any of the

Parties.

‘Angola' means the People's Republic of Angola.

"Year' or ‘Calendar Year' means a period of twelve (12) consecutive
Months according to the Gregorian Calendar.

‘Fiscal Year' means a period of twelve (12) consecutive Months according
to the Gregorian Calendar which coincides with the Calendar Year and
relative to which the presentation of fiscal declarations is required under
the fiscal or commercial laws of Angola,

‘A’ and shown on thy map: by ‘Annex ‘B' hereof, and thereafter the whole or
any part of such area in Fespect of which, at any particular time,
CONTRACTOR continues to have rights and obligations under this
Agreement.

‘Development Area’ means the extent of the whole area, as far as the
boundaries of the Contract Area permit, capable of production from the
deposit or deposits identified in a Commercial Discovery and agreed upon
by SONANGOL and by CONTRACTOR following such Commercial
Discovery.

‘Appraisal’ means the activity designed to estimate the recoverable
reserve in an accumulation as well as its delimitation and shall include,
but not be limited to, geophysical and other surveys and the drilling of
Appraisal Wells.

ao
10.

le

12.

13.

14.

15.

16.

17.

‘Barrel’ means the unit of measure for liquids corresponding to forty-two
(42) United States gallons of Crude Oil, net of basic sediment and water
and corrected to a temperature of sixty degrees Fahrenheit (60°F).

‘Operating Committee’ means the entity referred to in Article 31.

‘Concessionaire’' means SONANGOL as the titleholder of the mining
rights of survey, Exploration, Development and Production of liquid and
gaseous hydrocarbons in the Contract Area.

‘Agreement ' or 'the Agreement’ means this Production Sharing
Agreement executed between SONANGOL and CONTRACTOR,
including its Annexes.

‘Effective Date' means the first-da
Month in which this Agréer
CONTRACTOR.

‘Concession Decree’ means

of Ministers as it is, lished in the Diario da Republica of Angola of

‘Commercial Discovery' means a discovery of a Petroleum deposit judged
by CONTRACTOR to be worth developing in accordance with the
provisions of the Agreement.

‘Development’ means the activity carried out after the declaration of a
Commercial Discovery in the respective Development area. Such activity
shall include, but not be limited to:

(a) reservoir, geological and geophysical studies and surveys;

(b) drilling of producing and injection wells;

(c) design, construction, installation, connection and initial testing of

equipment, lines, systems, facilities, plants and related activities

necessary to produce and operate said wells, to take, save, treat,

“I
18.

19.

20.

21.

22.

23.

24.

25.

26.

27.

handle, store, transport and deliver Petroleum, and to undertake
repressuring, recycling and other secondary or tertiary recovery
projects.

‘Administration and Services Expenditures’ means the expenditures so
defined in Annex C.

‘Development Expenditures’ means the expenditures so defined in Annex
C.

‘Exploration Expenditures’ means the expenditures so defined in
Annex C.

‘Production Expenditures’ mean eniditures so defined in Annex C.

rough customs.

merchandise imported ore

‘State’ means the S| te ofthe People's Republic of Angola.

‘Phase' means the Initial Exploration Phase or the First Optional
Exploration Phase, as the case may be.

‘Initial Exploration Phase’ means that period of four (4) Contract Years
commencing with the Effective Date of the Agreement as defined i in
Article 6.

‘Force Majeure‘ means the concept defined in Article 43 .

‘Natural Gas' or ‘Gas’ is natural gas both associated and non-associated,
and all of its constituent elements produced from any Wellin the
Contract Area and all non-hydrocarbon substances therein. Such term

shall include residue gas.
28.

29.

30.

31.

32.

33.

34.

35.

36.

37.

38.

39.

40.

‘Associated Natural Gas' means Natural Gas which exists in a reservoir
in solution with Crude Oil and includes what is commonly known as gas-

cap gas which overlies and is in contact with Crude Oil.

‘Non-Associated Natural Gas' means that part of Natural Gas which is
not Associated Natural Gas.

‘Government’ means the Government of the People's Republic of Angola.
‘CONTRACTOR’ means and their

possible assignees under Article 39, designated collectively except as
otherwise provided herein.

‘Law' means the legislation in force.in.the. People's Republic of Angola.

‘Litigant' means SONANGOL ‘and any en’ ity constituting
CONTRACTOR participa ion proceedings pursuant to
Article 42. .

‘Month’ means a cal ‘month pursuant to the Gregorian calendar.

‘Petroleum Operations’ means the activities related within the operations
of survey, Exploration, Appraisal, Development and Production
contemplated in the Agreement. :

‘Operator’ is the entity referred to in Article 8.

‘Party’ means either SONANGOL or CONTRACTOR as parties to this
Agreement.

‘Parties’ means both SONANGOL and CONTRACTOR wherever jointly

referred to.
‘Exploration Period’ means the period defined in Article 6.

‘Production Period’ means the period defined in Article 7.
41.

42.

43.

44,
45.

46.

47.

48.

‘Exploration’ shall include, but not be limited to, such geological and
geophysical surveys and studies, aerial surveys and others as may be
included in Approved Work Programs and Budgets, and the drilling of
such shot holes, core holes, stratigraphic tests, Wells for the discovery of
Petroleum, and other related holes and Wells, and the purchase or
acquisition of such supplies, materials and equipment which may be
included in Approved Work Programs and Budgets.

‘Petroleum' means Crude Oil of various densities, asphalt, Natural Gas
and all other hydrocarbon substances that may be found in and extracted,
or otherwise obtained and saved from the Contract Area.

‘Crude Oil' or 'Oil' means any hydr ns produced from the Contract
Area which are in a liquid state at chew i
which are extracted fro: é
includes distillate:

‘Cost Recovery Crude Oi the Oil so defined in Article 11.

‘éfit Oil’ means the Oil so defined in Article 12.

‘Well’ means a hole drilled into the earth for the purpose of locating,
evaluating, producing or enhancing production of Petroleum.

"Appraisal Well’ means a Well drilled following a Commercial Well to
delineate the physical extent of the accumulation penetrated by such
Commercial Well, and to estimate the accumulation's reserves and
probable production rates.

‘Commercial Well' means the first Well on any geological structure which
after testing in accordance with sound and accepted industry production
practices, and verified by SONANGOL, is found through analysis of test
results to be capable of producing from a single reservoir not less than an
average rate of five thousand (5,000) barrels of Oil per day.
49.

50.

51.

52.

53.

54.

CONTRACTOR shall have the right to request to SONANGOL that a
well which is within the aforesaid criteria is not to be deemed a
Commercial Well. To exercise this request CONTRACTOR shall timely
provide SONANGOL information which would indicate that in the
particular circumstances such well should not be deemed a Commercial
Well. Among other factors consideration shall be given to porosity, oil
saturation and the reservoir recoverable reserves.

CONTRACTOR has the option to declare a Well a “Commercial Well" at
a producing rate below that one set forth in the above schedule where
CONTRACTOR is of the opinion that the accumulation may produce
sufficient hydrocarbons for CONTRACTOR to recover its costs and ne

a reasonable return.

enhancing production
includes Appraisal. W.

"Exploration Well' means drilled for the purpose of discovering
Petroleum, including Apr ‘aisal Wells to the extent permitted by
Article 17.

‘Delivery Point’ means the point F.O.B. Angolan loading facility at which
Crude Oil reaches the inlet flange of the lifting tankship's intake pipe, or
such other point which may be agreed by SONANGOL and
CONTRACTOR.

‘Market Price’ means the price determined for the valuation of the Crude
Oil produced from the Contract Area as established in accordance with

the provisions of Article 2 of Annex C of the Concession Decree.

‘Optional Exploration Phase’ means the two (2) Contract Year extension
to the Initial Exploration Phase pursuant to Article 6.

‘Production’ shall include, but not be limited to, the running, servicing,
maintenance and repair of completed Wells and of the equipment,

ti
55.

56.

57.

58.

59.

60.

pipelines, systems, facilities and plants completed during Development.
It shall also include all activities related to planning, scheduling,
controlling, measuring, testing and carrying out the flow, gathering,
treating, storing and dispatching of Oil and Gas from the underground
Petroleum reservoirs to the designated exporting or lifting location and
all other operations necessary for the production of Petroleum.

‘Lifting Schedule’ means the planned program of Crude Oil liftings by
each Party approved by the Operating Committee.

‘Production Schedule’ means the planned profile of Crude Oil output in
Barrels per day approved by the Operating Committee in conjunction
with the Development and Production Work Program and Budget for

as relevant.

‘SONANGOL' means Sociedade Nacional de Combustiveis de Angola -—
Unidade Economica Estatal (SONANGOL, U.E.E.), an Angolan State

Company.

‘Quarter’ means a period of three (3) consecutive Months starting with
the first day of January, April, July or October of each Calendar Year.

12
Article 2
Annexes to the Agreement

The present Agreement is complemented by the following Annexes which
form an integral part of it:

(a) Annex A - Description of the Contract Area;

(b) Annex B - Map showing the Contract Area;

(c) Annex C - Accounting and Financing Procedure;
(d)

(e)

tent or the form of Annexes A
_preference will be given to Annex A.

In the event of discte
and B referred to in paragra

In the event of disetepancy etween the content or the form of the
Annexes referred to.in paragraph 1 and the Agreement the provisions of
the Agreement shall prevail.

Article 3
Object of the Agreement

The object of this Agreement is the definition, in accordance with Law No.
13/78 of August 26, 1978 and other applicable legislation, of the contractual
relations in the form of the Production Sharing Agreement between _
SONANGOL and CONTRACTOR through which the Petroleum Operations
will be executed in the Contract Area.

13
Article 4
Nature of the Relation between the Parties

This Agreement shall not be construed as creating between the Parties any
entity with a separate juridical personality, or a corporation, or a civil society,

a joint venture or even a "conta em participagao".

Contract Area, until the f the Exploration Period, unless prior to
that date anything océ ‘at in the terms of the Law or the applicable
A reerhent constitutes cause for its termination.

provisions of the

2. The extension of the Exploration Period or Production Periods referred to
in the preceding paragraph beyond the terms provided for in Articles 6
and 7 respectively shall be submitted to the Government under the terms
of the Concession Decree and other applicable legislation.

3. At the end of the Exploration Period, CONTRACTOR shall terminate its
activities in all areas within the Contract Area which are not at such
time part of a Development Area(s); and, except as otherwise provided
herein, this Agreement shall no longer have any application to any
portion of the Contract Area not then part of a Development Area.

14
Article 6
Exploration Period

An Initial Exploration Phase of four (4) Contract Years shall start from
the Effective Date. One (1) successive extension of two (2) Contract Years
(the Optional Exploration Phase) shall follow the Initial Exploration
Phase upon CONTRACTOR's written notice to SONANGOL at least
thirty (30) days before the end of the Initial Exploration Phase and if
CONTRACTOR has fulfilled its obligations in respect of such Phase.

This Agreement shall be terminated if no Commercial Discovery has’
been made in the Contract Area by the end of the Initial Exploration
Phase or the Optional Exploration Phi if this has been asked for.and
granted. However, such p may be extended for'six (6) Months for the
completion of drilling ani 1 sting of any Well(s) actually being drilled or

tested at the end of the'sixth (6th).Contract Year. Should any such Well
be a Commercial Wé L, CONT ‘OR will be given sufficient time, as
mutually agreed, up to.a maximum of six (6) months, or such longer

period as agreed by-SO. GOL, following the drilling of the
Commercial Well-to,do Appraisal work. Should this work result ina
Commercial Discovery then a Development Area shall be granted.

Operations for the sole account of SONANGOL conducted under Article
30 hereof shall not extend the Exploration Period nor affect the
termination of this Agreement, provided that:

(a) CONTRACTOR shall complete any work undertaken for
SONANGOL's sole risk and expense even though the Exploration

Period may have expired; and

(b) CONTRACTOR's completion of such works shall not extend
CONTRACTOR's Exploration Period or Agreement term except as
in the case of CONTRACTOR exercising the option right mentioned
in Article 30, paragraph 3 hereof; and

15
(c) during the period CONTRACTOR is completing such work,
CONTRACTOR shall be given authorization to continue such sole
risk operations and shall be entitled to all benefits available to
CONTRACTOR pursuant to the Agreement as if the term thereof
had not terminated.

Article 7
Production Period

Following each Commercial Discovery, so far as the boundaries of the
Contract Area permit, the extent of the whole area capable of production
from the deposit or deposits identified in that Well and its related
Appraisal Wells, if any, shall be agreed upoh by SONANGOL and
CONTRACTOR. All ofeach agreed. af all then be converted
automatically into a Developm a with effect from the date of
Commercial Discovery. W: , prejudice t I graph 2 hereof, there
shall be a Production Pert ( iment Area which shall be
twenty five (25) Years‘from the-da Commercial Discovery in said
Area. In the event of Con Discoveries in deposits which underlie
and overlie each other, suck deposits shall constitute a single
Development Area: and the area shall be defined or redefined as
necessary, as far as the boundaries of the Contract Area permit, to
incorporate all underlying and overlying deposits.

for each,

Unless otherwise agreed by SONANGOL, any Development Area will be
considered automatically terminated and, except as otherwise provided
in the Agreement, the rights and obligations in said Area shall be
considered terminated if within six (6) Years from the date of Commercial
Discovery in said Area the initial shipment of Crude Oil from said
Development Area has not been lifted as part of a regular program of
lifting in accordance with the Lifting.

No later than twelve (12) Months before the end of the Production Period,
CONTRACTOR may request SONANGOL to support CONTRACTOR in
a joint application for an extension of the Production Period as provided
for in paragraph 2 of Article 5. SONANGOL and CONTRACTOR shall

meet to discuss the terms and conditions for such an extension.

16
Article 8
Operator

CONTRACTOR has the exclusive responsibility for executing all of the
Petroleum Operations, except as specified in Article 30.

CONTRACTOR shall appoint as Operator to execute,
as such without profit nor loss, on CONTRACTOR's behalf, all of the
Petroleum Operations in the Contract Area. SONANGOL's written
approval shall be necessary prior to any change of Operator.

Any:agreement among the CONTRACTOR companies regarding or
regulating the Operator's conduct in relation to this Agreement shall be
made available to SONANGOL for comment prior to execution thereof.

carrying ts obligations and if this fault is not remedied to the
satisfactiot-of SONANGOL within a period of twenty-eight (28)
days with effect from the date of receipt by the Operator of written
notice issued by SONANGOL requesting the Operator to remedy
such fault or within a greater period of time if so specified in the

notice;

(b) if appropriate court action has been taken in order to obtain a
declaration of bankruptcy, liquidation, or judicial dissolution of the
Operator, or if sentence has been passed in court with any of the
effects referred to in this paragraph;

(c) if the Operator undertakes the legal procedures established to
prevent bankruptcy, or without just cause ceases payment to
creditors;

(d) if the Operator terminates or if there is strong evidence that it
intends to terminate its activities or a significant proportion
thereof, and, asa result fails to fulfil its obligations under the

17

Agreement.
6. If CONTRACTOR does not comply with the obligation to appoint another
operator as provided in the preceding paragraph within thirty (30) days
from the date when SONANGOL gave due notice to CONTRACTOR,
then CONTRACTOR shall appoint as Operator the entity so designated
by SONANGOL.

a. * Article 9
Operating Procedures Document

and the applicable legisla

Article 10
Costs and Expenses

Except as otherwise provided for in the Agreement the costs and expenses
incurred in the Petroleum Operations, as well as any losses and risks derived
therefrom, shall be borne by the CONTRACTOR, and SONANGOL shall not
be responsible to bear or repay any of the aforesaid costs.
Article 11
Recovery of Costs and Expenditures

CONTRACTOR shall recover all Exploration, Development, Production
and Administration and Services Expenditures incurred under this
Agreement by taking and freely disposing of up to a maximum amount of
fifty per cent (50%) per Year of all Crude Oil produced and saved from
Development Areas hereunder and not used in Petroleum Operations.
Such Crude Oil is hereinafter referred to as 'Cost Recovery Crude Oil’.

The expenditures referred to in the preceding paragraph shall be
recoverable only insofar as they are prope: incurred in the Petroleum
Operations. Notwithstanding the gi : ity of this principle, all
Pétrolet ich are classified,

expenditures relating to
defined and allocated i
properly incurred.

\ hex C shall be considered as

Exploration Expendit urred in the Contract Area shall be
recoverable in the-Year ixicurred or in the Year in which commercial
production in the Coritract Area commences, whichever occurs last, from
the unused balance of Cost Recovery Crude Oil existing from each
Development Area after recovery of Development Expenditures,
Production Expenditures and Administration and Services Expenditures,
subject to the maximum amount of Cost Recovery Crude Oil specified in
paragraph 1 above. In any given Year such Exploration Expenditures
shall be recoverable first from any Cost Recovery Crude Oil balance from
the Development Area having the most recent date of Commercial
Discovery and then any balance of total Exploration Expenditures not

already recovered shall be recoverable in sequence from Development
Areas with the next most recent dates of Commercial Discovery.

Development Expenditures in each Development Area shall be recovered

only from Cost Recovery Crude Oil from that Development Area.
Development Expenditures in each individual Development Area shall

13
be multiplied by one point four (1.40) and the resulting amount shall be
recoverable at the rate of twenty five per cent (25%) per Year in equal
annual installments starting in the Year in which such Expenditures are
incurred or the Year in which commercial production in that

Development Area commences, whichever occurs last.

Production Expenditures in each Development Area shall be recovered
only from Cost Recovery Crude Oil from that Development Area in the
Year in which such expenditures are incurred or the Year in which
commercial production in that Development Area commences, whichever

occurs last.

In the case that, in any given Year, recoverable costs, expenses‘or
expenditures exceed the value of Cost Recovery Crude Oil from the
relevant Development Area for such Year, the excess shall be carried :
Year or-Years until fully

forward for recovery in the next succ
i] the ‘Agreement. In the

recovered; but in no case afte:

event that Development.
I s initiation of Commercial

rs after the Development Expenditures
are incurred, whichever.is't; en CONTRACTOR's share of Crude Oil
shall be increased fromi,.Ye six to allow for the recovery of such
unrecovered. costs, provided that CONTRACTOR has fulfilled all of his
contractual obligations to date. .

fully recovered with:
Production or within five (5) j

If in any given Year, recoverable costs, expenses or expenditures are less
than the maximum value of Cost Recovery Crude Oil the excess shall
become part of, and included in the Development Area Profit Oil provided
for in Article 12.

For the purposes of valuation of Cost Recovery Crude Oil, the provisions
of Article 2 of Annex C of the Concession Decree shall apply.

For the purpose of this Agreement, the date on which commercial
production commences shall mean the date on which the first shipment of

Crude Oil is made under an approved Lifting Schedule from the
Development Area or the Contract Area, as the case may be.

20
Article 12
Production Sharing

The total Crude Oil produced and saved in a Quarter from each
Commercial Discovery and its Development Area and not used in
Petroleum Operations less the Cost Recovery Crude Oil from the same
Development Area, as provided in Article 11, shall be referred to as
‘Development Area Profit Oil' and shall be shared between SONANGOL
and CONTRACTOR according to the after tax, nominal rate of return
achieved at the end of the preceding Quarter by CONTRACTOR in the
corresponding Development Area as follows:

CONTRACTOR's SONANGOL CONTRACTOR

rate of return Share - %

for Development Are.
- (percent per annum;

Less than w a (100-a)

b (100-b)

x to less than y c (100-c)

y to less than z d (100-d)

zor more e (100-e)

Beginning at the date of Commercial Discovery, CONTRACTOR's rate of
return shall be determined at the end of each Quarter on the basis of the
accumulated compounded net cash flow for each Development Area,

using the following procedure:

a) The CONTRACTOR's net cash flow computed in US Dollars for a
Development Area for each Quarter is the sum of:
b)

c)

(i) CONTRACTOR's Cost Recovery Crude Oil and share of Profit
Oil actually lifted in that Quarter and valued at the Market
Price.

(ii) Minus Petroleum Income Tax

(iii) Minus Development Expenditure and Production Expenditure

For this computation, neither any expenditure incurred prior to the
date of Commercial Discovery for a Development Area nor any
Exploration Expenditure shall be included in the computation of
CONTRACTOR's net cash flow.

The CONTRACTOR's net cash flows for each Quarter are
compounded and accumulated for each Development Area from the
date of the Commercial Discove! cording to the following
formula: :

ACNCF (current

100%+DQ)

100%

Quarter) +NCF (current Quarter)

where

ACNCF = accumulated compounded net cash flow
NCF
DQ = quarterly compound rate (in percent)

net cash flow

The formula will be calculated using quarterly compound rates (in

percent) of:

(100% + w%)'4-100%,
(100% + x%)'4-100%,
(100% + y%)"4-100%,
(100% +2%)4-100%,

which correspond to annual compound rates ("DA") as w%, x%, y%,
and 2% respectively as referred to in Article a2
The CONTRACTOR's rate of return in any given Quarter for each
Development Area shall be deemed to be between the largest DA which
yields a positive or zero ACNCF and the smallest DA which causes the

ACNCF to be negative.

The sharing of Development Area Profit Oil between SONANGOL and
CONTRACTOR in a given Quarter shall be in accordance with the scale
in paragraph 1 above using the CONTRACTOR's deemed rate of return
as per paragraph 3 in the immediately preceding quarter.

In a given Development Area, it is possible for the CONTRACTOR's
deemed rate of return to decline as a res: f negative cashflow ina
Quarter with the consequence that CO]

shared on the basis éf provisional'est mates, if necessary, of deemed rate
jerating Committee. Appropriate
wently effected in accordance with procedures

of return as approved by th
adjustments shall be stibse
to be established by the Operating Committee.

In the event that in any Month, the amount of CONTRACTOR's Net
Profit Oil less Petroleum Income Tax (hereinafter referred to as
CCONTRACTOR's Net Income’) is not equal to fifty per cent (50%) of the
value of CONTRACTOR's Net Profit Oil (CONTRACTOR's Net Profit
Oil’ being CONTRACTOR's share of Development Area Profit Oil valued
at the Market Price), then compensatory payments will be made in the
following manner, such that CONTRACTOR's Net Income after such
compensatory payments equals fifty per cent (50%) of CONTRACTOR's
Net Profit Oil.

a) By CONTRACTOR to SONANGOL if CONTRACTOR's Net Income
is greater than fifty per cent (50%) of the value of CONTRACTOR's
Net Profit Oil.
b) By SONANGOL to CONTRACTOR if fifty per cent (50%) of the
value of CONTRACTOR's Net Profit Oil is greater than
CONTRACTOR's Net Income.

The payments referred to in paragraph 7 above shall be made in US
dollars not later than the last day of the Month following the Month
during which the payments become due or else in kind, out of the owing
Party's next Crude Oil entitlement.

24
Article 13
Lifting and Disposal of Crude Oil

It is the right and the obligation of each of the Parties to separately take
at the Delivery Point in accordance with the Lifting Schedule and the
procedures and regulations foreseen in the following paragraphs of this
Article, its respective Crude Oil entitlements as determined in
accordance with this Agreement.

Each of the Parties (as for CONTRACTOR, each entity constituting it)
shall have the right to proceed separately to the commercialization and to
the export of the Crude Oil to which itis ntitled under this Agreement.

Twelve (12) months prior to the sthéc initial.export of Crude Oil from
each Development Area, son. \ GOL shalt: ub hit to CONTRACTOR
é egulations covering the
le-Oil and any other Petroleum
produced from such Developrien Afea(s). The procedures and
regulations shall compréh, nd‘the subjects necessary to efficient and
equitable operations sluiding, but not limited to: rights of the Parties,
notification time, maximum and minimum quantities, duration of
storage, scheduling, conservation, spillage, liabilities of the Parties,

: throughput fees and penalties, over and underlifting, safety and
emergency procedures and any other matters that may be agreed

between the Parties.

CONTRACTOR shall within thirty (30) days after SONANGOL's
submission in the preceding paragraph submit its comments on, and
recommend any revisions to, the proposed procedures and regulations.
SONANGOL shall consider these comments and recommendations and
the Parties shall, within sixty (60) days after CONTRACTOR's said

submission, agree on required procedures and regulations.

In any event, the agreed lifting procedures and regulations will comply
with the provisions of Angolan Law.
In the case of more than one Development Area in the Contract Area or
more than one quality of Crude Oilina Development Area, SONANGOL
and CONTRACTOR shall, unless they mutually agree that the Oils
should be co-mingled, lift from the Development Areas Crude Oil
qualities in proportion to their respective total liftings from the Contract
Area. In determining these proportions any Petroleum belonging to
SONANGOL as a result of operations for SONANGOL's account under
Article 30 shall be excluded.

26
CONTRACTOR will solicit competitive bids for any work to be performed
pursuant to an Approved Work Program and Budget if such work is
budgeted to exceed one hundred and fifty thousand U.S. dollars
(U.S.$150,000) or such higher amount as may be decided by the
Operating Committee. When soliciting such bids CONTRACTOR shall
select out of the bids which are acceptable to CONTRACTOR, for
technical and other operational reasons, the bid with the lowest cost
subject to the provisions of paragraph 3 above and, after the first
Commercial Discovery, the approval of the Operating Committee.

CONTRACTOR shall entrust the management of Petroleum Operations
in Angola to its technically competent General Manager and Assistant
Manager. The names of such General Manager and Assistant Manager
shall, upon appointment, be given to. SONAN! GOL, The General
Manager and, in his absence, thi Assistant Maniagér,shall be entrusted

Except as is appropriate for the processing of data and laboratory studies
thereon in specialized centers outside Angola, geological and geophysical
studies as well as any other studies related to the performance of this
Agreement, shall be made mainly in Angola.

It is recognized that in the case of an emergency in the course of the
Petroleum Operations requiring an immediate action, CONTRACTOR is
authorized to take all the actions that it deems necessary for the
protection of human life and the interests of the Parties. In this case,
CONTRACTOR shall promptly inform SONANGOL of all actions so
taken.

Any obligations which are to be observed and performed by
CONTRACTOR shall, if CONTRACTOR comprises more than one entity,
be joint and several obligations.

rot
Article 14
Conduct of Operations

“With due observance of legal and contractual provisions and subject to
the decisions of the Operating Committee, CONTRACTOR shall act in
the common interest of the Parties and shall undertake the execution of
the work inherent in Petroleum Operations, always respecting the
generally acceptable practices of the Petroleum industry.

CONTRACTOR shall carry out the work inherent in Petroleum
Operations in an efficient, diligent and conscientious manner and shall
execute the Work Programs and Budgets under the best economic and
ith professional norms and
national Petroleum

technical conditions, and in accord:
standards which are generally.dcce
industry.

CONTRACTOR andits subcontria:

tractors as long as their performance is similar to
in the international market and the prices of their
services, when subject to the same tax charges, are no more than ten
per cent (10%) higher compared to the prices charged by foreign
contractors for identical performance;

(a) contract local

(b) acquire materials, equipment, machinery and consumable goods of
national production, insofar as their quality and delivery dates are
similar to those of such materials, equipment, machinery and
consumable goods available on the international market. However,
such CONTRACTOR's obligation shall not apply in those cases in
which the local prices for such goods are more than ten per cent
(10%) higher compared to the prices for imported goods, before
charging Customs Duties but after the respective costs for
transportation and insurance have been included.

w
Oo
Article 15
Work Obligations during the Exploration Period

Within the Initial Exploration Phase, CONTRACTOR will conduct a
seismic program covering kilometres of new seismic
profiles. This seismic program will begin within six (6) months of the
Effective Date provided that a seismic vessel is available.

CONTRACTOR will drill to objectives defined in the Approved Work
Program and Budget___— Exploration Wellson___ separate
drillable prospects within the Initial Exploration Phase.

In the event CONTRACTOR elects to extend the Exploration Period into
the Optional Exploration Phase, CONTRACTOR shall be obligated to
drill____ obligatory Exp, Ww ; A

objectives defined in the. Appr

In the event CONTRACTOR sxceeds the minimum work obligation as
described in the preceding’ aragraphs during the Initial Exploration
Phase then such ext s shall be credited against the minimum work
obligation for the suedeeding Exploration Phase.

In the event that CONTRACTOR does not satisfy the minimum work
obligations referred to in this Article within the times specified therein,
CONTRACTOR shall be deemed, unless otherwise agreed by
SONANGOL, to have voluntarily terminated activities and withdrawn
from all of the Contract Area not already converted into a Development
Area(s).

If CONTRACTOR relinquishes its rights under this Agreement before
completing the seismic program referred to in paragraph 1 above,
CONTRACTOR shall be obligated to pay SONANGOL an amount equal
to five million U.S. dollars (U.S.$5,000,000). In addition, if :
CONTRACTOR relinquishes its rights under this Agreement before
drilling the minimum number of Exploration Wells which it is obligated

29
to drill under the terms of this Article the CONTRACTOR shall be
obligated to pay SONANGOL an amount equal to ten million U.S. dollars
($10,000,000) for each such Exploration Well not drilled.

CONTRACTOR shall be obligated to incur the following minimum
Exploration Expenditures:

Initial Exploration Phase US.$.
Optional Exploration Phase US.$

All Exploration Wells referred to in this Article shall test all productive
horizons agreed to by SONANGOL and CONTRACTOR unless diligent
test efforts consistent with sound industry practices indicate that it is
Huch horizons.

technically impossible to reach

der this Agréement, CONTRACTOR shall
keep SONANGOL inf d of the pr gress of each Well, its proposals for
testing and the results of such-tasts, aid at SONANGOL's request shall
test any additional prospee! ; ye zones within the agreed Well depth
provided that such te 1 be consistent with normal oil field practice
and not interfere with the safety and efficiency of the operations planned
by CONTRACTOR. Such tests shall be at CONTRACTOR's sole expense
and shall be credited towards fulfilling the minimum work programs,
except that, however, such tests primarily intended to test gas reservoirs
shall be solely at SONANGOL's risk and expenses.

During the drilling of Well:

30
Article 16
Exploration Work Programs and Budgets

Within one (1) Month of the Effective Date of this Agreement and thereafter at
least three (3) Months prior to the beginning of each subsequent Contract Year
of an Exploration Period or at such other times as may mutually be agreed to
by SONANGOL and CONTRACTOR, CONTRACTOR shall prepare in
reasonable detail an Exploration Work Program and Budget for the Contract
Area setting forth the Exploration operations which CONTRACTOR proposes
to carry out during the first Contract Year and during the ensuing Contract
Year respectively. During the Exploration Period such Work Program and
Budget shall be at least sufficient to satisfy CONTRACTOR's minimum _
Exploration expenditure and Exploration Wel obligations. The Exploration
Work Program and Budget shall be submittéd:to the Operating Committee for
review, advice or approval as the cas 2, i nce with Article 31
and then carried out by CONTRACTOR. After the irst Commercial
Discovery, the Operating.( ‘Conimittee wil ‘vise and control the execution
of the Approved Exploration Work Programs and Budgets within budget
expenditure limits, and of any.révisi ‘ons which may have been made thereto.

Ww
lool
Article 17
Commercial Discovery

CONTRACTOR shall advise SONANGOL within thirty (30) days of the
end of the drilling and testing of an Exploration Well, the results of the
final tests of the Well and whether such a Well is commercial or not. The
date of this advice shall be the date of the declaration of the Commercial
Well, if such exists.

After drilling of a Commercial Well, CONTRACTOR may undertake the
Appraisal of the discovery by drilling one or more Appraisal Wells to
determine whether such discovery can be classifi ed as a Commercial

Discovery.

Unless otherwise agreed by NANGOL, than six (6) Months
after the completio of thé second Appizisal ‘Well, or twenty four (24)
Months after the estal lishment of Commercial Well, whichever is
earlier, CONTRACTOR shail, give written notice to SONANGOL
whether the discovery is- considered commercial. If CONTRACTOR
declares ita Comin nial Discovery, CONTRACTOR shall immediately
proceed to develop’ ‘the discovery in-accordance with the Law Regulating
Petroleum Activities, Law No. 13/78 of August 26, 1978. The date of
Commercial Discovery shall be the date on which CONTRACTOR
declared by written notice to SONANGOL the existence of a Commercial

Discovery.

If the period allowable for declaration of a Commercial Discovery extends
beyond the Exploration Period, a provisional Development Area shall be
established for such period as necessary to complete the Appraisal as per
paragraph 3 above. Such provisional Development Area shall be of a
shape and size which encompasses the geological feature or features
which would constitute the potential Commercial Discovery. Such
provisional Development Area shall be agreed by SONANGOL in

writing.

3
3
10.

If following the discovery of a Commercial Well, the subsequent
Appraisal Well, or Wells, are completed as producing or injection Wells
their costs shall be treated as part of the Development Expenditures for
the purposes of calculating the amount of Cost Recovery Crude Oil.

The costs of the Commercial Well, if completed as a producing or injection
Well, shall be treated as part of the Development Expenditures for the
purposes of calculating the amount of Cost Recovery Crude Oil.

The costs of a Commercial Well or Appraisal Well(s) not completed as a
producing or injection Well(s) shall be treated as Exploration
Expenditures for the purposes of calculating the amount of Cost Recovery
Crude Oil. 7

‘and expenditure

2 aly ) that have been drilled
following the discovery pfa Commercial Well shall not count towards
such obligations. .

The Commercial Well shall count wards the wi

re than one Commercial Well in each Development
tds such work obligations; and it shall be the first
that Development Area.

There shall be no
Area that counts fc
Commercial Well i

CONTRACTOR has the right to declare a Commercial Discovery without
first having drilled a Commercial Well or Wells.
Article 18
Development and Production Work Programs and Budgets

Ninety (90) days after the date of a Commercial Discovery CONTRACTOR
shall prepare a revised Exploration Work Program and Budget (if appropriate)
and a Development and Production Work Program and Budget for the
remainder of the Year in which the Commercial Discovery is made. Such Work
Programs and Budgets shall be prepared no later than the fifteenth (15th) of
August of said Year (or such other date as may be agreed upon). No later than
the fifteenth (15th) of August of each Year (or such other date as may be agreed
upon) thereafter, CONTRACTOR shall prepare an annual Production
Schedule, which will be in accordance with generally accepted international oil
field practice and a Development and Produ tio! Work Program and Budget
for the succeeding Calendar Year and- tim to time propose revisions
thereto. -

The Production Schedul 5. the Deyetopi ‘ent and Production Work Program
and Budget shall be formally appro red } in writing by the Operating Committee
and given to SONANGOL and. CONTRACTOR. CONTRACTOR is authorized
and obliged to execute, “ii der.the supervision and control of the Operating
Committee and within the budget expenditure limits, the Approved
Development and Production Work Programs and Budgets and any approved
revisions thereto.

* Article 19
Production Programs

The Operating Committee shall approve, not less than ninety (90) days prior to
January Ist and July 1st of each Year following the commencement of
production under the approved Lifting Schedule, and furnish in writing to
SONANGOL and CONTRACTOR, a forecast setting out the total quantity of
Petroleum that the Operating Committee estimates can be produced, saved
and transported hereunder during each of the next four (4) Calendar Quarters
in accordance with good oil industry practices. CONTRACTOR shall
endeavour to produce in each Calendar Quarter the forecast quantity. The
Crude Oil shall be run to storage, constructed, maintained and operated by
CONTRACTOR, and shall be metered or ¢ measured as required to
meet the purposes of this Agreement i in force.

35
Article 20
Guarantees

The minimum Exploration work obligations shall be secured by a bank
guarantee substantially in the form as set out in Annex E.

Such guarantee shall be given by CONTRACTOR not later than three (3)
months after the beginning of each Phase of the Exploration Period.

The amount of such guarantee shall be equal to ten million U.S. Dollars
(U.S.$10,000,000) for each of the obligatory Exploration Wells set forth in
Article 15 for such Phase. In addition, in the Initial Exploration Phase
the guarantee will be increased by five million U.S. dollars
(U.S.$5,000,000) for the obligatory'seismic prograt
paragraph 1 of Article 15, :

The amount of such:guarantee shall e reduced by five million U.S.
dollars (U.S.$5,000,000) in the Initial Exploration Phase when the
obligatory seismic prograin is completed and by ten million U-S. dollars
(U.S.$10,000,000) ‘hen éach of the obligatory Exploration Wells for each
Phase of the Exploration Period is completed or for each amount paid in
accordance with Article 15, paragraph 6.

If, during any Year of any of the Phases of the Exploration Period
CONTRACTOR should be deemed to have relinquished, as provided in
Article 15, paragraph 5, all of the Contract Area not converted toa
Development Area(s), CONTRACTOR shall forfeit the full amount of the
performance guarantee, reduced as provided for in paragraph 4 of this
Article.

Each of the entities comprising CONTRACTOR shall also provide
SONANGOL not later than three (3) months after the Effective Date
with a corporate guarantee substantially in the form shown in Annex D

hereof.

36
Article 21
Signature Bonus

CONTRACTOR shall pay to SONANGOL asa signature bonus the sum Ole
million U.S. dollars (U.S.$ ) on the Effective Date. This signature
bonus shall neither be recovered nor amortized by CONTRACTOR.

On or before the first day of the Month 1ext- following the date of the
declaration of each Commercial D: C ery and on each anniversary thereof,
CONTRACTOR shall p: SQNANGOL a surface rental of three hundred
U.S. dollars (U.S.$300). square kilometer for all the area covered by the
resulting Development Area(s). Such surface rental may be recovered as
Production Expenditure by CONTRACTOR against the Cost Recovery Crude
Oil.

37
Article 23
Conservation of Petroleum and Prevention of Loss

CONTRACTOR shall adopt those measures which are necessary and
appropriate and consistent with the technology generally in use in the
international petroleum industry to prevent loss or waste of Petroleum
above or under the ground in any form during drilling, producing,
gathering and distributing, storage or transportation operations.

Upon completion of the drilling of a producing Development Well,
CONTRACTOR shall inform SONANGOL of the time when the Well will
be tested and will subsequently inform SONANGOL of the resulting
estimated production rate of the Wi ‘in fifteen (15) days after the
conclusion of such tests. :

ple independent Oil carrying
zones simultaneously throug! ‘on tring of tubing, except with the prior

approval of SONANGOL

CONTRACTOR shall record data regarding the quantities of Crude Oil,
Natural Gas and water produced monthly from each Development Area.
Such data shall be sent to SONANGOL within thirty (30) days after the
end of the Month reported on. Daily or weekly statistics and reports -
regarding the production from the Contract Area shall be available at all
reasonable times for examination by authorized representatives of
SONANGOL. :

Daily drilling records and graphic logs of Wells must show the quantity
and type of cement and the amount of any other materials used in the
Well for the purposes of protecting Crude Oil, Gas or fresh water bearing
strata. Any substantial change of mechanical equipment associated with
the Well after its completion shall be subject to the approval of
SONANGOL.

38
Article 24
Records, Reports and Inspection

CONTRACTOR shall prepare and, at all times while this Agreement is in
force, maintain accurate and current records of its activities and
operations in the Contract Area and shall keep all information of a
technical, economic, accounting or any other nature developed through
the conduct of Petroleum Operations. Such records will be organised in
such a way as to allow for the prompt and complete ascertainment of costs
and expenditure. All such records and information will be kept at
CONTRACTOR 's office in Luanda. .

SONANGOL, in exercising its activiti¢s under the.terms of this
Agreement, shall have the tofree access’ data referred to in the
preceding paragraph. CONTRACTOR shallfurnish SONANGOL, in
accordance with applicable regulations ér as SONANGOL may
reasonably require, informa 01 ad lata concerning its activities and
operations under this A réement. In addition, CONTRACTOR shall
provide SONAN' GOL’ ith copies of any and all data, including, but not
limited to, geological'and geophysical reports, logs and Well surveys,
information and interpretation of such data and other information
related to the Contract Area in CONTRACTOR's possession.

CONTRACTOR shall save and keep in the best condition possible a
representative portion of each sample of cores and cuttings taken from
Wells as well as a sample of all fluids produced from Exploration Wells, to
be disposed of or forwarded to SONANGOL or its representatives in the
manner directed by SONANGOL. All samples acquired by
CONTRACTOR for its own purposes shall be considered available for
inspection at any reasonable time by SONANGOL or its representatives.
CONTRACTOR shall keep such samples for a period of thirty-six (36)
Months or, if before the end of such period, CONTRACTOR withdraws
from the Contract Area, then until the date of withdrawal. Three (3)
Months before the end of such period, CONTRACTOR shall request
instructions from SONANGOL as to the destination for such samples. If
CONTRACTOR does not receive instructions from SONANGOL by the
end of such three (3) Month period then CONTRACTOR is relieved of its

responsibility to store such samples.

Unless otherwise agreed to by SONANGOL, in the case of exporting any
rock samples outside Angola, samples equivalent in size and quality
shall, before such exportation, be given to SONANGOL.

Originals of records can be exported only with the permission of
SONANGOL provided, however, that magnetic tapes and any other data
which must be processed or analysed outside Angola may be exported
only if a comparable record is maintaine n 1 Angola and provided that
such exports shall be repatriated
they belong to SONANGOL.

Subject to any other provisions of thi Agreement, CONTRACTOR shall
permit SONANGOL through SONANGOL's duly authorized
representatives or employees ti have full and complete access to the
Contract Area at all le times with the right to observe the
operations being conduéted and to inspect all assets, records and data
kept by CONTRACTOR. SONANGOL's representatives and employees,
in exercising the rights under the preceding sentence of this paragraph
shall not interfere with CONTRACTOR's operations. CONTRACTOR
shall grant to said representatives and employees the same facilities in
the camp as those accorded to its own employees of similar professional

rank.

40
Article 25
CONTRACTOR's Obligations to Purchase SONANGOL's Oil

SONANGOL shall have the right to require CONTRACTOR to purchase
any part of SONANGOL's share of production under normal commercial
terms and conditions in the international petroleum industry and at the

Market Price in force at the time the Crude Oil is lifted as established in

Article 2 of Annex C of the Concession Decree :

The right referred to in the preceding paragraph shall be exercised in
accordance with the following procedure: -

(a) Six (6) Months prior to thes ‘ alendar Quarter SONANGOL
shall give written notite to'the CONTRACTOR that it requires

(b) CONTRACTOR's obligation to purchase Crude Oil will continue
mutatis mutandis from Calendar Quarter to Calendar Quarter after
the initial two (2) consecutive Calendar Quarters until and unless
SONANGOL gives CONTRACTOR written notice of termination
which, subject to the above-mentioned minimum period, shall take
effect six (6) Months after the end of the Quarter in which such

written notice was given.

4i
Article 26
Other Rights and Obligations Related to Oil Disposal

SONANGOL shall have the right upon six (6) Months written notice to
buy from CONTRACTOR Crude Oil from the Contract Area equivalent
in value to the Petroleum Income Tax due by CONTRACTOR to the
Ministry of Finance, i.e. fifty per cent (50%) of CONTRACTOR's share of
Profit Oil (as determined in accordance with Article 12). Such purchases
by SONANGOL shall be at the Market Price applicable to such Crude
Oil. SONANGOL shall provide CONTRACTOR with not less than three
(3) Months advance written notice of its intention to cease to exercise its

right under this paragraph. -

Payment by SONANGOL for each of Crude Oil under

paid in kind to CONTRACTQR by'SONANGOL out of its next. Crude Oil
entitlement, valued at-the:Market Price applicable to such Crude Oil.

If, in any Year, CONTRACTOR's total share of Crude Oil comprising
Cost Recovery Crude Oil and Development Area Profit Oil, less any
Crude Oil acquired or received from CONTRACTOR by SONANGOL
under this Article and by the Government under the Concession Decree,
is less than forty nine per cent (49%) of total oil estimated to be produced
and saved in the Contract Area, CONTRACTOR shall have the right to
buy and lift the corresponding balance of Crude Oil in the succeeding

Year.

In the event that CONTRACTOR exercises all or any part of such right,
the balance of Crude Oil necessary to satisfy CONTRACTOR's right shall
be sold to CONTRACTOR by SONANGOL at the Market Price in

accordance with the following procedures:

A2
(a) Six (6) Months prior to the start of a Calendar Quarter
CONTRACTOR shall give written notice to SONANGOL that it
requires SONANGOL to sell a specified quantity of Crude Oil,
which quantity may be expressed either in Barrels or a percentage
of total production, to be lifted rateably over a period of two (2)
consecutive Calendar Quarters; and,

(b) SONANGOL's obligation to sell Crude Oil will continue mutatis
mutandis from Calendar Quarter to Calendar Quarter after the
initial two (2) consecutive Calendar Quarters until and unless
CONTRACTOR gives SONANGOL written notice of termination or
revision of quantities which, subject to the above-mentioned
minimum period, shall take effect si (6) Months after the end of the
Quarter in which such written-notice was given.

The fulfilment of the obli ation to satisfy the Government's right as per
Article 8 of the Co sion Decree shall be shared between SONANGOL
and CONTRACTOR in proportion ts their respective net shares of
production during the period concerned (CONTRACTOR's net share
being its share according to Articles 11 and 12 less the quantities :
delivered to SONANGOL under paragraph 1 above and SONANGOL's
net share being its share according to Article 12, plus the said ‘quantities
delivered to it under paragraph 1 above).

Article 27
Unitization

In the event of there being Petroleum deposits, capable of a commercially
viable development, which extend beyond the Contract Area, and where
other entities have agreements for the exploration and production of
Petroleum with a similar unitization provision, SONANGOL may, by
means of written notice addressed to CONTRACTOR and said other
entities, require that the Petroleum in those deposits should be developed
and produced together.

SONANGOL, by means of written notice addressed to CONTRACTOR
and the other entities as aforesaid, may < require that a similar

Should SONANGOL make use'of the rights referred to in the preceding
paragraphs, CONTRACTOR shall use all reasonable endeavours to co-
operate with the othef entities in the preparation ofa plan for the joint
development and production of the deposits in question. Such plan shall
be presented to SONANGOL within a period of one hundred and eighty
(180) days from the date when CONTRACTOR received the relevant. -
notice, or such longer period as SONANGOL may agree.

Should the plan not be presented within the period established in the
preceding paragraph SONANGOL may arrange for an independent
consultant acceptable to all parties concerned to prepare a plan, at the
expense of the CONTRACTOR and the other entities, for the joint
development and production of the deposit in accordance with the
generally accepted practice in the international petroleum industry.

The plan prepared under the terms of the preceding paragraphs should be
in accordance with the rules established in this Agreement, in particular

44
as regards the rights and obligations of CONTRACTOR, and it should
establish a reasonable rate of return for CONTRACTOR compatible with
the proportional share which the latter assumes in the joint development

and production.

Once the plan referred to in the preceding paragraphs has been prepared,
the Parties and the other entities will meet and use best endeavours to
reach agreement on its implementation.

If CONTRACTOR is unable to reach agreement on the preparation of a
plan for joint development and production under paragraph 3 above, or,
as the case may be, on the implementation of a plan prepared by
SONANGOL under paragraphs 4 and 5 phove, it shall relinquish to-

Petroleum deposits lying th
SONANGOL's notice, with

Contract Area.
Any joint development

prejudice to the pr visions of Article 29 and Article 31, paragraphs 2(e)
and 11(b). .

In the event that a unitization process under this Article affects the whole
or part of an obligation which CONTRACTOR must fulfil within a
certain time period under the Agreement, such time period shall be
extended by the time elapsed between SONANGOL's written notice
under paragraphs 1 and 2 above and the date of mutual agreement on the
plan of the related joint development. In any event this extension shall
not be more than one (1) year, or such longer period as agreed by
SONANGOL.

45
Article 28
Abandonment of Assets

The CONTRACTOR, within a period of sixty (60) days from the termination of
the Agreement or of the date of relinquishment of any area, must hand over to
SONANGOL, in good state of preservation and operation and according toa
schedule approved by SONANGOL, all of the Wells which, within the area to
which the expiry, cancellation or abandonment refers, are in production or are
capable of producing, together with all the related casing, piping, surface or
sub-surface equipment in the Contract Area acquired by CONTRACTOR for
the undertaking of Petroleum Operations except such casing, piping, surface or
sub-surface equipment which is being used for Petroleum Operations :
elsewhere in the Contract Area.

shal] proceed to correctly
abandon the Well or Wells ai e other actions for the
abandonment of the relate I:

industry practice.

Article 29
Natural Gas

CONTRACTOR shall have the right to use in the Petroleum Operations
Associated Natural Gas produced from Development Areas for any
purpose, including fuel and pressure maintenance in the fields covered by
the Development Areas and the right to process such Gas and separate
the liquids therefrom. Costs to produce, treat and so use such Gas shall
be Production Expenditures.

Associated Natural Gas surplus to the requirements defined in the
preceding paragraph is available at the separator free to SONANGOL.

If Non-Associated Natural Gas ii
then SONANGOL and CONTRACTOR shall enc
terms under which su¢h Gas will be develppéd. Such development shall
include the use of No Associated | J tural Gas for oil field operations, for
domestic consumption or f “export. If no agreement is reached within
eighteen (18) months-tf the date when such Gas was discovered, or such
longer period as mi % be agreed to by SONANGOL, then SONANGOL
shall be free to develop the discovery for its own account. If SONANGOL
so agrees, then CONTRACTOR shall have an option to participate in this
Gas development with reimbursement of SONANGOL's expenses
according to Article 30 plus an amount equal to one thousand per cent
(1000%) of such expenses.

In the course of activities provided for under this Agreement, flaring of
Associated and/or Non-Associated Natural Gas, except short-term flaring
necessary for testing or other operational reasons, is prohibited except on
prior authorization of the Ministry of Petroleum following a request by
SONANGOL. CONTRACTOR shall formulate such request for
SONANGOL and shall include an evaluation of alternatives to flaring
that have been considered along with information on the amount and
quality of Gases involved and the duration of the requested flaring.

47
Article 30
Operations for SONANGOL's Account (Sole Risk)

Operations which may be the object of a sole risk notice from
SONANGOL under this Article shall be those involving:

(a)

(b)

(c)

(d)

(e)

(f)

penetration and testing geological horizons deeper than those
proposed by CONTRACTOR to the Operating Committee in any
Exploration Well being drilled which has not encountered
Petroleum provided the Operator has not commenced the approved
operations to complete or abandon the Well;

penetration and testing geologi ‘tizons deeper than those

the drilling ofa Exploration Well other than an Appraisal Well
provided that not more than two (2) such Wells may be drilled in
any Calendar Year;

the drilling of an Appraisal Well which is a direct result from a
successful Exploration Well whether or not such Exploration Well
was drilled as part of a sole risk operation;

the Development of any discovery which is a direct result from a
successful Exploration Well and/or Appraisal Well sole risk
operation which CONTRACTOR has not elected to undertake under

paragraph 3 below;

the Development of a Petroleum deposit discovered by a successful
Exploration Well and/or Appraisal Well carried out by

48
CONTRACTOR as part of a work program approved by the
Operating Committee if thirty-six (36) months have elapsed since
the successful Well was completed and CONTRACTOR has not

commenced Development of such deposit.

Except as to the operations described under paragraphs (a) and (b) none of
the operations described in paragraph 1 of this Article may be the object
of a sole risk notice from SONANGOL until after the operation has been
proposed in complete form to the Operating Committee and has been
rejected by the Operating Committee.

To be "in complete form" as mentioned above, the proposal for conducting
any of the above mentioned operations presented by SONANGOL shall
contain appropriate information su location, depth, target geological
horizon, timing of operation, a : i details concerning

may, as to any operation des din paragraph 1, give a written sole
risk notice to CONTRACTOR and the latter shall have the following
periods of time from | 1 ‘edate of receipt of such sole risk notice within
which to notify SONANGOL whether it elects to undertake such
proposed operation as part of the Petroleum Operations:

(a) as to any operation described in paragraphs 1(a) and (b), 48 hours or
until commencement of the deepening operations, whichever occurs
last;

(b) as to any operation described in paragraphs l(c) and (d), 3 months;

(c) as to any operation described in paragraphs 1(e) and (f), 6 months.

If CONTRACTOR elects to include as part of the Petroleum Operations

the operation described in the sole risk notice within the appropriate

period described in paragraph 3 of this Article, such operation shall be
carried out by the Operator within the framework of the Petroleum

49
Operations under this Agreement, as a part of the current Work Program
and Budget, which shall be considered as revised accordingly.

If CONTRACTOR elects not to undertake the operation described in the
sole risk notice, subject to the provisions of paragraph 6, the operation for
the account of SONANGOL will be carried out promptly and diligently by
CONTRACTOR at SONANGOL's sole risk, cost and expense, provided
that such operation will be carried out only if it will not conflict or cause
hindrance to CONTRACTOR'S activities or obligations, or delay existing
work programs, including any Approved Work Program and Budget and
with respect to operations referred to in paragraphs 1(c) and 1(d) such
operations will be undertaken as soon asa suitable rig is available in
Angola. SONANGOL and CONTRACTOR shall agree ona method ~
whereby SONANGOL will provide all essary funds to CONTRACTOR
to undertake and pay for such operati -

: ral fons for its own account
carried out either by itself, by
agreed fee or by any third party entity

of ANGOL, provided that such operations
will be carried out’ nly if they will not conflict with or cause hindrance to
CONTRACTOR’ activities or obligations, or delay existing work
programs, including the Approved Work Program and Budget. Before
entering into an agreement with a third party, as mentioned above,
SONANGOL will notify CONTRACTOR in writing of such proposed
agreement. CONTRACTOR shall have forty five (45) days after the
receipt of such notification to decide to exercise its right of first refusal
with respect to the proposed agreement and to perform such sole risk
activities under the same terms and conditions as have been arranged
with the third party.

If SONANGOL wishes to use in the sole risk operations assets which are
used in the Petroleum Operations, it shall give written notice to the
Operating Committee stating what assets it wishes to use on the
assumption that the utilisation of such assets shall not prejudice the
Approved Work Programs and Budgets.
8. If, in accordance with the provisions of paragraph 4, CONTRACTOR
decides to undertake any works as foreseen in paragraph 1(d), it shall pay
SONANGOL in cash and within 30 days as of the date in which it
exercises such right, an amount equal to all of the costs incurred by
SONANGOL in sole risk operations conducted in accordance with
paragraphs 1(a), 1(b) and 1(c) which directly lead to the works foreseen in
paragraph I(d).

9. . In addition to the amount referred to in the preceding paragraph,
SONANGOL will also be entitled to receive from CONTRACTOR an
additional payment equal to two hundred per cent (200%) of the costs
referred to in paragraph 8. Such additional payment will be made in cash
and within ninety (90) days as of the date an Acie CONTRACTOR -
exercised the right referred to. :

10.

forks foreseen in paragraph 1(e), less
any reimbursement mas cordance with paragraph 8 above, within
thirty (30) days as of thé-ddte on which it exercises such right.

operations which directly

11. In addition to the amount referred to in the preceding paragraph,
SONANGOL will also be entitled to receive twenty five per cent (25%) of
CONTRACTOR's share of Development Area Profit Oil produced from ~
this developed field until the value thereof as defined in paragraph 13 of
this Article equals one thousand per cent (1,000%) of the costs of the
operations referred to in paragraph 10.

12. Ifthe operations described in paragraph 1(e) and 1(f) are conducted at
SONANGOL's sole risk, cost and expense, it will receive one hundred per
cent (100%) of the Petroleum produced from the field developed under
such terms.

13. The Petroleum received by SONANGOL under paragraph 11 will be
valued at the Market Price as established in Article 2 of Annex C of the
Concession Decree.
Article 31
Operating Committee

The Operating Committee is the body through which the Parties
coordinate and supervise the Petroleum Operations and shall be
established within thirty (30) days of the Effective Date.

The Operating Committee has, among others, the following functions:

(a) to establish policies for the Petroleum Operations and to define, for
this purpose, procedures and guidelines as it may deem necessary;

(b) to review and, except as provided i: : ‘paragraph 12, approve all

CONTRACTOR's proposal 1 Wi k Programs and Budgets
(including the location‘of Well: silitiés), Production Schedules
and Lifting Schedu’ |

(c) to verify and supervise e accounting of costs, expenses and
expenditures and th iformity of the operating and accounting
records with the'rules established in this Agreement and Annex C
hereof;

(d) to establish technical committees whenever it is necessary;

(e) in general, to review and, except as provided in paragraph 12, to
decide upon all matters which are relevant to the execution of this
Agreement, it being understood, however, that in all events the
right to declare a Commercial Discovery is reserved exclusively to
CONTRACTOR.

The Operating Committee will obey the clauses of this Agreement and it
shall not deliberate on matters that by Law, or this Agreement are the
exclusive responsibility of the Concessionaire.

on
nN
The Operating Committee shall be composed of four (4) members, two (2)
of whom shall be appointed by SONANGOL and the other two (2) by
CONTRACTOR. The Operating Committee meeting cannot take place

unless at least three (3) of its members are present.

The Operating Committee shall be headed by a Chairman who shall be
appointed by SONANGOL from among its representatives and who shall
be responsible for the following functions:

(a) to coordinate and orient all the Operating Committee's activities;

(b) to chair the meetings and to notify the Parties of the timing and
location of such meetings, it being understood that the Operating
Committee shall meet at the re

(c)

(d) to convey to each Party. I] detisions of the Operating Committee,
within five working-4. ays after the meetings;

(e) torequest from-Operator any information and to make
recommendations that have been requested by any member of the
Operating Committee as well as to request from CONTRACTOR
any advice or studies whose execution has been approved by the ~
Operating Committee.

(f) to request from technical committees any information,
recommendations and studies that he has been asked to obtain by

any member of the Operating Committee;

(g) to convey to the Parties all information and data provided to him by
the Operator for this effect;

53
10.

11.

In the case of an impediment to the Chairman of the Operating
Committee, the work of any meeting will be chaired by one of the other
members appointed by him for the effect.

At the request of any of the Parties the Operating Committee shall
establish and approve, according to paragraph 11(c) below, its internal
regulations which shall comply with the procedures established in this
Agreement.

At the Operating Committee meetings decisions shall only be made on
matters included on the respective agenda, unless, with all members of
the Operating Committee present, they agree to make decisions on any _
matter not so included on the agenda. ~

Each member shall have one (1):
tie-breaking vote.

the Ck rman shall also have a

Except as provided fo a e decisions of the Operating
Committee are taken by sim plé mi jority of the votes present or
inderstood that any member may be represented by
xy held by another member.

represented, it bein,
written and sign

Unanimous approval of the Operating Committee shall be required for:

(a) approval of and any revision to Exploration Work Programs and
Budgets prepared after the first Commercial Discovery;

(b) approval of and any revision to the Production Schedules, Lifting
Schedules and Development and Production Work Programs and
Budgets;

(c) establishment of rules of procedure for the Operating Committee;
(d) establishment of management policy for the carrying out of ~

responsibilities outlined in paragraph 2 of this Article and of the
procedures and guidelines as per paragraph 2(a) above.

ow
saan
28

13.

14.

(e) determination of deemed rate of return as per Article 12-

Prior to the time of the first Commercial Discovery, the Operating
Committee shall review and give such advice as it deems appropriate
with respect to the matters referred to in paragraph 2(e) above and with
respect to CONTRACTOR's proposals on Exploration Work Programs
and Budgets (including the location of Wells and facilities). Following
such review CONTRACTOR shall make such revision of the Exploration
Work Programs and Budgets as CONTRACTOR deems appropriate and
transmit the final Exploration Work Program and Budget to
SONANGOL for its information.

members.

The draft of the minutes s shall be prepared, if possible, on the day that the
Shall be sent to the Parties within the
following five (5) workin; days, and their approval shall be deemed
granted if no obje étio israised within ten (10) working days from the
date of receipt of the draft minutes. ~

Article 32
Ownership of Assets

Physical assets purchased by CONTRACTOR for the implementation of
the Work Program(s) and Budget(s) become the property of SONANGOL
when purchased in Angola or, if purchased abroad, when landed at the
Angolan ports of import. Such physical assets will be used in Petroleum
Operations, provided, however, CONTRACTOR will not be obligated to
make any payments for the use of such physical assets during the term of
this Agreement. These provisions shall not apply.to equipment belonging
to and leased from third parties. .

During the term of this Agreement CONTRACTOR shall be entitled to
the full use in the Contract and any other atea approved by

have become surplus to CONT! \CTOR's then current and/or future
needs in the Contract Area may be removed and used by SONANGOL
outside the Contract Area and any unrecovered costs for such assets shall
be fully recovered:in-that Year respecting the cost recovery limit provided
for in Article 11 hereof. Any SONANGOL assets other than those
considered by CONTRACTOR to be superfluous shall not be disposed of
by SONANGOL except with agreement of CONTRACTOR so long as-this

Agreement is in force.

an
or)
Article 33
Property and Confidentiality of Data

All information of a technical nature developed through the conduct of
the Petroleum Operations shall be the property of SONANGOL.

Unless otherwise agreed by SONANGOL and CONTRACTOR, while this
Agreement remains in force, all technical, economic, accounting or any
other information, including, without limitation, reports, maps, logs,
records and other data developed through the conduct of Petroleum
Operations, shall be held strictly confidential and shall not be divulged
by any Party without the prior written consent of the other Party hereto
provided, however, that either Party may; without such approval,
disclose such information: ;

(a)
confidentiality;

(b) in connection With.the arranging of financing or of a corporate re-
organization’upon obtaining a similar undertaking of
confidentiality;

(c) to the extent required by any applicable law, regulation or rule -
(including, without limitation, any regulation or rule of any
regulatory agency, securities commission or securities exchange on
which the securities of such Party or of any such Party's Affiliates
are listed);

(d) toconsultants, contractors or other third parties as necessary in
connection with Petroleum Operations upon obtaining a similar
undertaking of confidentiality;

The CONTRACTOR's obligation of confidentiality of the information
referred to in paragraph 2 above shall continue for ten (10) years after the

iad
“I
termination of the Agreement or such other period as agreed to in writing
between the Parties.

In the event that any entity constituting CONTRACTOR ceases to hold
an interest under this Agreement, such entity will continue to be bound
by the provisions of this Article.

To obtain offers for new Production Sharing Agreements, SONANGOL
may, upon informing CONTRACTOR, show third parties geophysical,
geological and other technical data (the age of which is not less than one
(1) year) or CONTRACTOR's reports and interpretations (the age of
which is not less than five (5) years) with respect to that part or parts of
the Contract Area adjacent to the area of: 7

28
Article 34
Responsibility for Losses and Damages

CONTRACTOR, in its capacity as the entity responsible for the execution
of the Petroleum Operations within the Contract Area, shall be liable to
third parties to the extent provided under Angolan Law for any losses and
damages it may cause to them in conducting the Petroleum Operations
and shall indemnify and defend SONANGOL with respect thereto,
provided timely notice has been given of the claims and opportunity to
defend.

CONTRACTOR is also liable for losses and damages (excluding indirect
, in conducting the

and consequential losses and damages) whi 3
Petroleum Operations, it may ti
CONTRACTOR 's wilful misc

The provisions of th ceding parag phs and 2 do not apply to losses
and damages caused during P% tréleum Operations for account and risk of
SONANGOL, for which SO! ‘(ANGOL shall indemnify and defend
CONTRACTOR, andiprelation to which CONTRACTOR shall only be
liable for such lossés-aind damages caused by its wilful misconduct or

gross negligence.

If CONTRACTOR comprises more than one entity, the liability of such

members shall be joint and several.

oa)
e
ros
Article 35
Insurance

Relative to the risks inherent in its Petroleum Operations,
CONTRACTOR shall execute and keep current insurance contracts for
the amounts and types required by applicable Angolan Legislation, as
well as any other insurance contracts proposed by CONTRACTOR and
approved by the Operating Committee, it being understood that such
approval is not necessary when CONTRACTOR is protected by
worldwide insurance or reinsurance programs. In this case,
CONTRACTOR shall promptly inform SONANGOL on the type and the
extent of coverage of such insurance and shall provide SONANGOL with
certificates thereof whenever requested.

66
Article 36
Employment, Integration and Training of Angolan Personnel

CONTRACTOR shall be subject to the provisions of Decree 20 of April 17,
1982 and corresponding regulations regarding the recruitment,
employment and training of Angolan personnel.

In the Petroleum Operations carried out under this Agreement
CONTRACTOR shall apply the most appropriate technology and
managerial experience, including their proprietary technology such as
patents, "knowhow" or other confidential technology, to the extent
permitted by applicable laws and agreemé

a ‘ordance with the

TOR shail train its Angolan

1 : din the Petroleum Operations, for
the purpose of improving thei owledge and professional qualification
in order that the Angolan.p réonnel gradually reach the level of
knowledge and proféssional qualification held by the CONTRACTOR's
foreign workers. Such training will also include the transfer of the
knowledge of petroleum technology and the necessary management
experience so as to enable the Angolan personnel to use the advanced and
appropriate technology in use in the Petroleum Operations, including-
proprietary and patented technology, "knowhow" and other confidential
technology, to the extent permitted by applicable laws and agreements,
subject to appropriate confidentiality agreements.

In keeping with the Three-Year Plan for the recruitment, employment
and training of Angolan personnel which is covered under Article 12 of
the Concession Decree, CONTRACTOR specifically agrees to:

(a) prepare a draft of the initial Plan and submit it to SONANGOL
within four (4) Months of the Effective Date;

lor)
be
Article 37
Fiscal Regime

The fiscal regime applicable to Petroleum Operations is that established

in the Concession Decree.

In order to avoid the international double taxation of CONTRACTOR's
income, SONANGOL shall favourably consider any amendments or
revisions to this Agreement that CONTRACTOR may propose as long as
those amendments or revisions do not impact on SONANGOL or Angola's
economic benefits and other benefits resulting from the Agreement.

Should the clearance stamp duty and/or the ‘statistical levy of one per
thousand (1/1000) “ad valorem" applitable to imports or exports increase
from those rates in effect on.the Effective Date, SONAN GOL will

Article 38
Foreign Currency and Customs Regimes

The foreign currency and customs regimes applicable to the Petroleum
Operations are those established in Annexes D andE respectively of the

Concession Decree.

62
(b) prepare a proposal for implementation of the Plan and submit it to
SONANGOL within one (1) Month of the approval of such Plan by
the Ministry of Petroleum;

(c) implement the approved Plan in accordance with the directives of
SONANGOL, CONTRACTOR being able, in this regard and with
the approval of SONANGOL, to contract outside specialists not
associated with CONTRACTOR to proceed with the
implementation of specific aspects of the subject Plan.

CONTRACTOR agrees to require in its contracts with subcontractors
who work for CONTRACTOR for a period of more than one year,
compliance with requirements for the training of work crews, to which
requirements such oe are subject by operation of current law.

personnel it employs, such ct eing treated as Production Expenditure.
Costs incurred by CONTRA ‘OR for training programs for SONANGOL
personnel will be borné i a manner to be agreed upon by SONANGOL
and CONTRACTOR.

Subject to the provisions of paragraph 4 above, CONTRACTOR shall:.:::
have the right to staff its operations with those whom it believes are ”
necessary for efficient administration and operations without the

imposition of citizenship or residency requirements.

SONANGOL shall provide reasonable assistance to CONTRACTOR in
obtaining visas, required permits and any other entry, residency and
work licenses required in connection with the performance of Petroleum
Operations in the Contract Area. CONTRACTOR shall advise
SONANGOL reasonably in advance of the time necessary for receipt of
such permit or license and SONANGOL shall take all reasonable steps to
arrange for all such permits and licenses to be issued on a timely basis by

the appropriate authorities.

63
Article 39
Assignment

In accordance with the legislation of the People's Republic of Angola,
each of the entities constituting CONTRACTOR may assign part or all of
its rights, privileges, duties and obligations under this Agreement to an
Affiliate and, by obtaining prior authorization from SONANGOL, toa
non-Affiliate, such authorization shall be granted within thirty (30) days
of CONTRACTOR's notice of intent to make such assignment.

Any third party assignees shall be holders of the rights and obligations
deriving from this Agreement and subject to all the appropriate
legislation.

In the case of the assignment being in favs jur.of an Affiliate of the
assignor the latter and the assi ; joi
liable for the strict compliance
CONTRACTOR in accorda:

relevant legislatio

ith the pre visions of this Agreement and

The legal documents requi effect any assignment in accordance

Article must specify the participation which

with the provisions #ftl
the third party assignée will enjoy in the Agreement and shall be
submitted for consideration and, in the case of an assignment to a non-
Affiliate, for approval by SONANGOL before being formally executed.
In any of the cases foreseen in this Article the obligations of the assignor
which should have been fulfilled under the terms of this Agreement and
the relevant legislation at the date the request for the assignment is

made, must have been fully complied with.

SONANGOL will have the right of first refusal to acquire under the same
conditions the share assigned in the case of an assignment to a non-
Affiliate. SONANGOL must exercise such right within thirty (30) days
of CONTRACTOR's notice of intent to make such assignment.

Except as otherwise provided herein, upon completion of an assignment
to a non-Affiliate, such assignor shall have no further rights or
obligations with respect to the interest in this Agreement so assigned.

64
Article 40
Termination of the Agreement

Without prejudice to the provisions of the general law and of any
contractual clause, SONANGOL may proceed to the termination of this
Agreement if CONTRACTOR:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

(h)

interrupts Production for a period of more than ninety (90) days
with no cause or justification acceptable under normal international
petroleum industry practice;

continuously refuses with no justification to comply with the
generally applicable Law in force ik People's Republic of

Angola;

intentionally si to the Government or to

SONANGOL;
discloses confidentia! information related to the Petroleum
Operations without Having previously obtained the necessary

authorization-thereto;

assigns any part ofits interests hereunder in breach of the
provisions of Article 39 of this Agreement; -

is declared bankrupt by a court of competent jurisdiction;
does not comply with any final decision resulting from an
arbitration process conducted under the terms of the Agreement,

after all adequate appeals are exhausted;

does not fulfil a substantial part of the duties and obligations
resulting from the Concession Decree and from this Agreement;

65
(i) intentionally extracts or produces any mineral which is not covered
by the object of this Agreement, unless such production is expressly
authorized or unavoidable as a result of operations carried out in
accordance with accepted international Petroleum industry

practice.

SONANGOL may also terminate the Agreement if the majority of the
shares representing the capital of any entity constituting
CONTRACTOR is transferred to a non-Affiliate third party by the
owners thereof without having obtained the prior required authorisation.

If SONANGOL considers that one of the aforesaid causes exists to
terminate this Agreement, it shall notify CONTRACTOR in writing for
it, within a period of ninety (90) days, to remedy such cause. The said-
notification shall be delivered by th cial method foreseen in the Law,
and by recorded delivery whic!
of the entity to which it is adi i
impossible, due to a.
pursuant to this Agréement, pu
Republica shall be conside:

egal representative
-eason, this procedure is
e of address whi A has not been notified

‘on of the notice in the Diario da

as valid as if delivered.

If, after the end of th ‘ninety (90) day notice period, such cause has not
been remedied or removed, or if agreement has not been reached on a
plan to remedy or remove the cause, this Agreement may be terminated
in accordance with the provisions mentioned above.

The termination envisaged in this Article shall occur without prejudice to
any rights which may have accrued to the Party which has invoked it, in
relation to the other Party, in accordance with this Agreement, the

Concession Decree or the general legislation in force.

If any of the entities constituting CONTRACTOR, but not all of them,
give SONANGOL due cause to terminate this Agreement pursuant to the
provisions of paragraphs 1 and 2 above, then such termination shall take
place only with respect to such entity or entities and the rights and
obligations that such entity or entities hold under this Agreement, except
as provided in the preceding paragraph, shall revert to SONANGOL

without compensation.

66
Article 41
Confidentiality of the Agreement

SONANGOL and CONTRACTOR agree to maintain the confidentiality
of this Agreement, except for those disclosures which are provided for in
the applicable legislation, the regulations of stock exchange markets as
well as requests from banks or credit institutions in connection with

financing requirements.

Disclosure of the contents of this Agreement will also be permitted to

. Affiliates and to potential assignees of the CONTRACTOR, provided that

they agree to respect the confidentiality of the Agreement.

Any disputes, differene
relating thereto, or relati
the same, which it has.
finally and exclusively settled by arbitration, in accordance with the
UNCITRAL Rules 6f Arbitration of 1976 as existing on the Effective
Date.

the breach, termination, or invalidation of
in possible to resolve amicably shall be

The number of arbitrators shall be three (3). One (1) arbitrator shall be
appointed by SONANGOL and one (1) arbitrator shall be appointed by
CONTRACTOR. The third arbitrator, who shall be Chairman of the
Arbitration Tribunal, shall be jointly appointed by SONANGOL and
CONTRACTOR. If any arbitrator is not so appointed within thirty (30)
days after notice from SONANGOL or CONTRACTOR to the other
requesting that the appointment be made, then such arbitrator shall be
appointed by the President of the International Chamber of Commerce.

The arbitration proceedings will take place in Angola and will be set up
by the competent civil court of the Comarca of Luanda in accordance with
Law 13/78, of 26 August. The arbitrators shall decide the matter in
dispute according to Angolan substantive law and applicable principles of

international law.
67
The language of arbitration shall be Portuguese.

The Parties agree that this arbitration clause is an explicit waiver of
immunity against validity and enforcement of the award or any
judgement thereon and the award shall be final, binding and enforceable
against any Litigant in any court having jurisdiction in accordance with

its laws.

Article 43
Force Majeure

Non-performance or delay in perform: by SONANGOL or
CON' fee or both of the of the co: tractual obligations,

performance or exércise of any right or obligation dependent thereon,
and, if relevant, the term of the Agreement, shall be suspended until the
restoration of the status quo prior to the occurrence of the event(s)
constituting force majeure, but only with respect to the areas affected.

“Force Majeure", for the purposes of this Article, shall be any occurrence
beyond the reasonable control of the Party claiming to be affected by such
event, such as, and without limitation, state of war, either declared or
‘not, rebellions or mutinies, natural catastrophes, fires, earthquakes and
communications cuts and unavoidable accidents.

The Party which understands that it may claim a situation of force
majeure shall immediately serve notice to the other Party.

68
’ Article 44
Applicable Law

This Agreement shall be governed by and construed in accordance with

Angolan Law.

Article 45
Language

in-both Portuguese and English.

This Agreement has been prepared and sign’

and Service of Notice

1. - SONANGOL and Operator shall maintain offices in Luanda, Republica
Popular de Angola, where communications foreseen in this Agreement

must be validly served.
2. SONANGOL's office for the purpose of serving notice is:
Rua 1° Congresso do M.P.L.A.
No. 8-4° Andar
Luanda

REPUBLICA POPULAR DE ANGOLA

Telex: 3148 and 3260

69
3. Operator's office for the purpose of serving notice is:

4. SONANGOL and Operator will communicate to each other in writing
and with reasonable notice any change of their offices referred to in the
preceding paragraphs, if such occurs.

Article 47
Captions and Headings

; for the sole purpose of
e value.

Captions and headings are includ
systematization and shall hi

Effectiveness

This Agreement shall come into effect on the Effective Date.

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement in
duplicate in the Portuguese and English languages.

SONANGOL:

By: Date:
CONTRACTOR:

By: Date:

Annex A
Description of the Contract Area

Annex B
Map Showing the Contract Area

Annex C

Accounting and Financial Procedure

VA
Annex C
Accounting and Financial Procedures
The present annex is an integral part of the Production Sharing Agreement dated

,1991, signed between SONANGOL as one of the Parties and by
__.as the other Party, as referred to in Article 2 of the Agreement.

72
1.1

1.2

1.3

Article 1

General Conditions

Definitions

The terms used in this Annex have the same meaning as was given to them
in the Agreement. F

Purpose

a.

The purpose of the Accounting and Financial Procedures is to
establish equitable methods for determining the expenditure and
revenue of the Petroleum Operations carried out within the scope of
the Agreement, in accordanc the “Information System for Oil
Operations (SIOP)” appri baxécittive Decree number
7/88 of the 26th of Mai
principles.

any recoverable ite:

Each of thé entities of which the Contractor is made up has the
responsibility of keeping its own accounts registers fer the purpose of
satisfying all legal requirements and justifying tax declarations or
any other accounting reports requested by any government
authority in respect of the Petroleum Operations.

In order to permit each entity of which the Contractor is comprised to
keep such accounting registers, the Operator will prepare the joint
account in such a manner as to permit the entities in question to
satisfy any legal obligations to which they are bound.

Language and Units

a.

All accounts registers, charts of results, accounts reports and
correspondence should be written in Portuguese and added up in
New Kwanzas and US Dollars with, however, the calculations for the
determination of recoverable expenditures being made in US
Dollars.

73
The measurements required under the terms of this Annex, will be
made in metric units and in Barrels. If necessary for the internal use
of the Contractor, the referred to accounts registers, charts of results
and accounting reports and correspondence may also be written up in
other languages, currencies and units of measurement after
obtaining the prior approval of SONANGOL.

Exchange rate fluctuations shall not constitute any gain or loss
either for SONANGOL or the Contractor.

The Operator should supply SONANGOL with a description of the
procedures adopted for the calculation of the exchange rate
differences, as well as the respective policies for protection from
exchange rate fluctuations.

Gains and losses, made or Dot, aso result of foreign exchange
fluctuations will be regi oy individually and’ separately i in the

, thirty (30) days after the reception of the referred to
statement, will notify the Operator of its position in respect of the
amounts of foreign exchange rate differences accepted as
recoverable.

The approved differences in the foreign exchange rate will then be
calculated as yearly charges or profit under the heading
“Administration and Services” to be imputed to the activities of
Exploration, Development and Operation under the following terms
set out in 4.8(b).

The amounts received and expenses incurred in New Kwanzasor in
US Dollars will be converted from New Kwanzas into US Dollars or
US Dollars into New Kwanzas at the buying and selling rates
published by the Banco Nacional de Angola on the last working day
of the Month before the Month in which the amounts were received
or paid. .

The costs of depreciation and amortization will be translated or
converted at the exchange rate in force on the date of purchase of the
original asset.

74
1.4

1.5

Payments

a. All payments between the Parties under the terms of the Agreement
will be made in US Dollars or in other currencies accepted by the
Parties, in a bank designated by the Party to which payment is
made.

b. Any payments required under the terms of Agreement, principally
premiums, rents and penalties for non compliance with the
minimum programme of work, as well as the payments as a result of
the purchase rights of crude oil by the Contractor will be made
within thirty (30) days from the end of the Month during which the
payment obligation was incurred.

Financial and Operational Audit and SONANGOL's Right of Inspection
Contractor will be audited
i yan independent auditing
osen by SONANGOL and the Contractor. The

Tot tby the auditors should be based on

iting principles.

a. The accounts registe
on an annual b:
company to bé¢
inspection to be carri
generally accepte:

b. The Contractor ‘should supply all registers, documents and
explanations-requested by the auditors and allow them to carry out
the checks considered necessary within the sccpe of their activity.

i

The expenditure incurred on the aforementioned audit will be
classified by the Contractor as Administration and Services
Expenditure.

d. A copy of each audit report should be given to the Ministry of
Finance, SONANGOL and each entity of which the Contractor is
comprised within a period of six (6) Months after the end of the
respective calendar year.

e. In addition to the conditions of paragraph a. above, SONANGOL will
have the permanent right, either on its own or through third parties,
and upon giving reasonable notice to Contractor, to carry out
operational inspections or audits considered to be necessary in
respect of facilities, studies, accounts, registers, documents,
contracts, assets of any kind in such a manner as to verify

75
compliance with obligations under the Agreement. The costs of such
an audit will be paid by SONANGOL.

When carrying out the audits referred to in this Article, the auditors
may inspect and check, after giving a reasonable amount of
notification to Contractor, all expenditures and revenue connected
with Petroleum Operations, such as accounts registers, accounts
entries, inventories, vouchers, payment slips, invoices, contracts or
sub contracts of any kind related to the Agreement and any other
documents, correspondence and registers of the Contractor necessary
for auditing and checking expenditure and revenue.

In addition, the auditors will have the right, in respect of such
inspections and audits, to visit and-examine, provided that they give
reasonable notice, all location: allations, habitations,
warehouses and offices ofthe. Jontractor in ‘Angola, and/or any other
location provided that't

including visits t
Operations.,

The cost of the exami inspection of registers located
outside Angola. a SONANGOL's authorisation will be paid by
the Contractor‘and is not recoverable.

All accounts registers, sales statements, books and accounts
connected with the Petroleum Operations will be accepted as true
and accurate after a period of twenty four (24) Months beginning
from the end of the Fiscal Year to which they refer, unless if within
this same period, SONANGOL or the Contractor express any ~
objection to them in writing.

SONANGOL may extend the twenty four (24) Month period by an
additional twelve (12) Months by providing the Contractor written
notice to extend such period not later than sixty (60) days prior to the
end of the initial twenty four (24) Month period.

Notwithstanding the possibility of the period of twenty four (24)
Months having expired, if there is any evidence that the Operator is
guilty of wilful misconduct or gross negligence in the management of
the Petroleum Operations during the expired periods, SONANGOL
will have the right to carry out additional audits in respect of these
periods.

76
All adjustments as a result of the audits referred to in this Article,
when agreed and approved by the Operating Committee, should be
promptly adjusted in the joint account.

If any disputes between SONANGOL and the Contractor in respect
of outstanding verifications in the audits carried out still remain,
these cases of dispute will be entrusted for purposes of resolution to
an international independent audit company agreed between the
Parties.

If any of the Parties disagrees with the resolution put forward by the
aforementioned audit company, the dissenting Party should notify
the other Party for the case in dispute to be resolved by means of
arbitration, under the terms of Article 42 of the Agreement. ~

This Articlew ther take. the place of nor lessen the legal

tor-é arising from Angolan commercial

legislation.
21

2.2

2.3

Article 2
Expenditure and Revenue of Contractor

The expenditure incurred under the terms of the Agreement should be
debited to the joint account in accordance with the principles set out in 2.3.
Each member of the Contractor will undertake the accounting procedure
for his share of the exports of crude oil with the respective revenue not
being credited to the joint account. :

The expenditure will be classified in accordance with the “Oil Operations
Information System (SIOP)” and will be recoverable under the terms of
Article 11 of the Agreement.

Recoverable Costs Under the Terms of t

cordance with the “Oil
Operations Informa’ under the terms of Article 4 of

this Annex, which’

d which are specified below are

considered eligible for thi ose of recovery of costs.

2.3.1 Expenditure on Personnél

a. For the purpose of eligibility of expenditure on personnel as
recoverable costs, the Operator should submit to SONANGOL its
internal management policies and practices in respect of personnel,
including salary policies, subsidies and travelling expenses, benefits
and other company incentives, which, under the terms in which they
are approved by SONANGOL will constitute the principles of the
incurring of expenditure on personnel referred to in the following
paragraphs.

b. The total amount of the salaries and wages, including gratifications
and bonuses paid to workers employed by the Operator for being
directly employed on the Petroleum Operations.

c. All of the personnel who are employed on the Petroleum Operations
and whose salaries and wages are recoverable as referred to above
should have time sheets.
These sheets will register the time worked on the Petroleum
Operations, even if the personnel in question is employed on the
Petroleum Operations on a full or a part time basis, and should show
the time worked on the various projects for the purpose of calculation
and attribution of salaries and wages.

Expenditure on holidays, public holidays, overtime, payments for
illness and incapacity, applicable to the salaries and wages referred
to in paragraph b. above.

The expenses and contributions imposed under the laws of the
People's Republic of Angola, applicable to salaries and wages
referred to in paragraph b. above.

paragraph f. above, any tax
by the Operator's non resident
n-to any taxes and

in Angola will be be

For the purposes of the conditi
payments and contributions.

Expenditure conne h'the plans established for life insurance,
medical assistance;-pensions, other incentives or employee benefits

of a similar natu ‘usually provided to the Operator's workers and
their Affi liate: ; under the terms of internal policies approved by
SONANGOL and applicable Angolan legislation.

Reasonable travelling expenses, accommodation and subsistence and
personal expenses of the Operator's workers including those incurred
as a result of journeys and resettlement of non resident workers
employed on the Operations carried out by the Contractor in the
People's Republic of Angola, in accordance with standard practice in
the international oil industry and internal policies approved by
SONANGOL under the conditions set out in 2.3.3 b. tod. below.

2.3.2 Expenditure on Transport

a.

Expenditure on the transport of non resident employees, equipment,
materials and necessary supplies for the carrying out of the
Petroleum Operations.

Expenditure on the transport of personnel will include travelling

expenses of non resident workers and their families, paid by the
Operator in accordance with his internal travelling practices and

79
2.3.4

policies for personnel, previously approved by SONANGOL under
the terms set out in 2.3.1(a) above.

c. Expenditure on the transport associated with the return of non
resident workers and their families to their country of origin should
be debited to the joint account, with the exception of cases of
expenditure incurred on the movement of a worker outside the
country of origin which was established at the time of his transfer to
Angola.

d. If the Operator wishes to employ such a worker on other
international operations outside Angola, no travelling and other
expenses connected with the termination of his provision of labour in
Angola will be debited to the jointaccount.

Contracts with third p:
technical service and
Operations, by the Operator, at thé’expense of the Contractor, with third
parties who are not Affiliates of the Operator cr of SONANGOL provided
that the prices paid by.thé-Operator are competitive with those generally
available in the loca international market for similar works and

services.

Expenditures on Services Provided by Affiliates of the Operator or of
SONANGOL

a. The services and prices of technical/administrative assistance”
provided by the Affiliates-of the Operator or of SONANGOL to the
Petroleum Operations should take into account the following
conditions for the purposes of their eligibility as expenses imputable
to the joint account:

L The categories of services provided by the Affiliates of the
Operator or of SONANGOL for the running and carrying out

of Petroleum Operations in the technical and administrative
domain, are as follows:

Exploration

- Study of the soil and setting up of drilling equipment

80
Geophysical analyses

Geological and geochemical studies
Rock and fluid studies
Thermodynamic analyses
Interpretation of diagraphics

Reservoir analysis and studies.

Development

Studies of the sub surface for the purpose of determining
the best manner of re¢overing hydrocarbons, 2D and 3D
geophysics production geology} imddélling and simulation

a file on the preliminary project and the file on
1Bineering involved.

Project management
Water and gas injection studies

Specific studies for the purpose of enhanced recovery and
cost control

Improvement of the methods of drilling and completion
equipment

Safety procedures programme.

Production

Analysis of fluids produced
Optimization studies

Improvement and control of equipment

Si
- Lifting programme schedule studies

- Corrosion control programme and studies,
Administration and Services

- Provision of data processing services

- Maintenance programme and inventory control evaluation
and studies.

This list is exhaustive and may only be altered with the
approval of SONANGOL. .--

Such services in relation {6 each Fi; Year should be set out,
duly discriminatéd-under their-owh-heading, as an integral
part of the W togrammes and-Budgets under the terms of
the Operating Procedures Manual to be signed between
SONANGOL and thé Operator, under the terms of Article 9 of
the Agreement:”

At the 1
Budgets the Operator should also submit for the approval of
SONANGOL the calculation of the applicable tariffs for the
budgeted year.

These services, once budgeted, will be subject to specific Work
Orders which should be previously approved by SONANGOL
at the request of the Operator, both by means of a global
“Master Order” for each field and individually on a case by
case basis.

These Work Orders should contain an estimate of the number
of hours necessary for the carrying out of the services, a
reasonable description of the services desired and the agreed
tariffs. Whenever the real costs which have been incurred and
invoiced are the greater of ten per cent (10%) or $ 10,000
higher than those budgeted, the recovery of the difference will
be submitted for SONANGOL's approval.
Xi.

For each approved Work Order, a copy of the technical report
of completion should be annexed to the respective invoice and
filed by the Operator in Angola.

The approval for services whose budgeted worth is equal to or
more than thirty thousand US dollars (US $ 30,000) will only
be definitive in respect of each of these services if
SONANGOL does not put forward any objections with a
period of twenty one (21) days commencing from the data of
the reception of the request made by the Operator.

Approval for individual services whose budgeted worth is less
than thirty thousand US dollars (US $ 30,000) is implicit,
with, however, the Operator-proceeding according to the
description provided in number VII above.

In respect of:a rvices for technical and administrative
assista: vided by the Affiliates of the Operator, not
covered, by-this paragraph, an annual global price (“forfait”)
which-will be calculated in the following manner is agreed:

(i) During the first five (5) Years of the Agreement,
corresponding to the Exploration Period as defined in
Article 6 of the Agreement, one per cent (1%) levied on the
direct expenditure of the Exploration.

(ii)In subsequent Years, corresponding to the Production
Period as defined in Article 7 of the Agreement, one per
cent (1%) of the direct expenditure of Development.

The services whose provision is remunerated by the annual
global price fixed in number XI above include, but are not
limited to, for example, purchases and traffic, human
resources management, market consultancy, negotiations,
revisions and supervision of contracts, banks, invoicing,
credits, accounts, general services, communications, methods,
internal procedures and controls, technological advances
resulting from scientific research in diverse fields, insurance

83
b.

2.3.5 Expenditure on Ma

a.

and legal assistance, assistance to personalities, assistance to
agents undergoing training and safety of operations.

XI. The amounts arising from the levying of the percentage
established in number XI above will be considered to be
Administration and Services costs which are recoverable
under the terms of Article 11 of the Agreement.

XIV. Expenditure incurred on personnel and associated costs in
respect of the personnel of the Affiliates of the Operator or of
SONANGOL employed on the Petroleum Operations of the
Agreement for short and long term periods are not included in
the services of technical and administrative assistance set out
in point number 2.3.4 and may be recovered under the ferms
set out in 2.3.1.

Other services provided’ ySONAN Gol, arid its Affiliates will be
debited at prices w] i i

by third parti

With the exceptior: the conditions of the following paragraph (c)
the material and équipment purchased by the Operator for use on
the Petroleum Operations should be costed at the invoice price less
all commercial discounts and abatements, with the addition of
insurance, freight and handling expenses between the point of
supply and the point of delivery, customs duties, taxes, surcharges
and other applicable levies on the imported merchandise. z

This amount should not be greater than the prices generally in force
on the open market for impartial non preferential transactions for
material and equipment of the same quality available at the right
time, with due consideration of freight and other similar costs.

The materials and equipment necessary for the Petroleum
Operations may also be acquired from SONANGOL and its Affiliates
and /or any entity constituting Contractor and their Affiliates, under
the following conditions:

ip The material and new equipment, classified as category “A”

will be costed at the vendor's lowest price or at the
international price in force. This amount should not be

84
greater than the prices generally in force in normal “Good
Faith” transactions on the open market.

i. Used material and equipment which are in good condition and
which can be reused without the need for repair will be
considered as category “B” and debited at seventy five per cent
(75%) of the current price of the material and equipment set
out in number I above.

I. Material and equipment which cannot be considered as
category “B” but which:

i. after general repair may be usable for its original purpose
as good second hand material and equipment.

matéria]‘and equipment which cannot be classified under “B”
and “¢".

Ve When the use of material and equipment is temporary and
their application on the Petroleum Operations does not justify
the reduction in price under the terms indicated in numbers I
and I above, they will be debited on the basis of their
utilization. .

Insofar as it is adequate for the purposes of the prudent, efficient and
economic management of the Petroleum Operations, material and
equipment for use on the Petrolem Operations will only be purchased
or supplied on the basis of a foreseeable and reasonable use and any
excessive accumulation of stock should be avoided.

In the case of material and equipment supplied by SONANGOL and
its Affiliates and/or any entity constituting Contractor and their
Affiliates, they will not guarantee such material and equipment for a
period exceeding the guarantee of the supplier or manufacturer and
in the case of defective material and equipment, any adjustments
received by SONANGOL and its Affiliates and/or any entity
constituting Contractor and their Affiliates either from suppliers or
from manufacturers, will be credited to the joint account under the
terms of the Agreement.

2.3.6 Expenditure on Rents, Taxes, Duties and Other Tax Obligations

The rents of the Development Areas paid under the terms of the
Agreement, tax, customs duties, contributions, charges, surcharges
and any other tax obligation imposed by the State, in respect of the
Petroleum Operations, paid directly or indirectly by the Operator,
with the exception of the Petroleum Income Tax.

2.3.7 Expenditure on Insurance

a.

The premiums andi its ce chargés, after the deduction of
any benefit or discount, contracted. under the terms of

applicable

Only-the part of the costs or losses suffered as a consequence of
accident or damage occurring during the Petroleum
Operations not covered by the insurance policies signed under
the terms of applicable Angolan legislation is recoverable.

If the obligatory insurance established by applicable Angolan
legislation is not taken out, all costs incurred by the Operator
for the payments of any losses, claims, damages or sentences,
in addition to any expenditure incurred, including the
provision of legal services, will not be considered as
recoverable costs.

2.3.8 Expenditure Incurred on Legal Services

a.

Expenditure incurred as a result of litigation, necessary or
appropriate legal and other similar services for the obtaining,
improving, conservation and protection of the Area of the
Agreement and the institution or defence of legal proceedings
in respect of the Area of the Agreement or claims made by
third parties as a result of the activities carried out under the
terms of the Agreement, or amounts paid for the necessary
and appropriate legal services for the protection of the joint
interests of SONANGOL and the Contractor.

When the legal services are provided in respect of such
matters by full time attorneys or attorneys paid by the
Operator and its Affiliates on a contingency basis the
respective costs will be included in the scope of the category of
technical and administrative assistance set out in numbers XI
to XII of paragraph (a) of point 2.3.4 above.

Neither the costs incurred during the course of Arbitration
under the terms of Article 42 of the Agreement nor any
expenditure on legal se: ;which are not connected with
the Operations in the-j of the Agreement are recoverable.

f the Agreement and the training
ired under the terms of Article 36 of the

Expenditure incurred by the Operator on training
programmes for SONANGOL's personnel under the terms of
Article 36 of the Agreement.

2.3.10 General and Administration Expenditure

2.4

General and administration expenditure incurred by the Operator in
Angola in respect of the maintenance of his main office, support
installations for the Petroleum Operations and the places of
residence of the Petroleum Operations in the Contract Area.

Costs which are recoverable only with the prior approval of
SONANGOL.

Donations

Expenditures in respect of social events promoted by the
Operator
2.5

Costs which are not recoverable under the terms of the Agreement.

a.

Expenditure incurred before the Agreement is signed except if
otherwise agreed to the contrary with SONANGOL.

Expenditure as a result of wilful misconduct or gross
negligence carried out by the Operator, for which he is
responsible under the terms of the Agreement.

Commissions paid by the Operator to agents.

Marketing expenses or transportation of crude to a location
which is not the place of delivery as set out in the Agreement.

Expenditure on
terms of the Agréément.

Expenses incurred on the independent appraisal expert in
accordance with Article 2 of Annex C of the Concession
Decree.

The Petroleum Income Tax.

Fines and penalties imposed by-the courts

Gifts or discounts provided to suppliers.

Gifts to authorities or high ranking Angolan officers
Promotional and advertising expenditures.
Expenditure for demurrage of oil tankers

Expenditure on interest for loans, including charges on capital
during construction and charges on suppliers credit.
Expenditure on legal services incurred by the Operator except
for those specifically set out in 2.3.8.

Costs arising as a result of contracts for the supply of material
and equipment and the provision of services signed by the
Operator without the prior authorization of SONANGOL
above the limits of competence delegated to the Operator in
the Agreement.

Costs arising from the implicit renewal of these contracts
without the prior authorization of SONANGOL.

The costs and damages incurred as the result of the failure to
sign the insurance contracts established under the terms of
applicable Angolan legislatian.

The contribution ‘and tax on sala ries and wages of workers

a recov rable cost in accordance with this Article.

Any adjustments made by manufacturers, suppliers or their
agents, received by SONANGOL and its Affiliates and/or any
entity constituting Contractor and their Affiliates in respect
of defective material and equipment whose cost had been
previously considered as a recoverable cost under the terms of
this Article.

The revenue received from third parties, with the prior
authorization of SONANGOL for the use of goods and assets
acquired by the Operator for sole use on the Operations of the
Contract Area.

The revenue from general administration activities and
support to Exploration, Development and Operation carried
out by the Operator for the benefit of third parties with the
prior approval of SONANGOL.

89
3.1

e. The revenue from technical services (whose costs have been
charged to the Joint Account) provided to third parties,
including Affiliates of the Operator with the prior approval of
SONANGOL.

f. Rents, reimbursements or other payments received by the
Contractor, as a result of any expenditure made under the
terms of this Article but excluding those arising as a result of
any favourable sentence awarded to the Contractor in respect
of the arbitration proceedings set out in 2.3.8.

xpenditure of Non Operators

Non operator companies of which the Contractor is constituted may only
recover general and administration expenditure with the prior approval of
SONANGOL made on the installation and operation of their offices in
Angola. 7

96
4.1

4.2

4.3

Article 4

Accounting Procedure for Expenditure
for the Purpose of Recovery of Costs

For the purpose of the recovery of costs under the terms of Article 11 of the
Agreement, the accounting procedure for the expenditure incurred with the
carrying out of the Petroleum Operations in the Area of the Agreement in
accordance with the principles established in Article 2 of this Annex, will
be made as set out in the following points.

Exploration Expenditure will be registered in the accounts as fixed assets
and will not therefore be amortizable but will be considered as costs under
the terms of Article 11 of the Agreems *

Production Expenditure ma’
under the following ternis:

ae Ninety days’b 5 2
Operator forecasts that the cumulative production of each of the
Development Are; 'H lead to a situation in which the recoverable
reserves of these Development Areas at the end of the Year in
question represéiit less than:

50% of the declared recoverable reserves under 50 million

Barrels

or :
30% of declared recoverable reserves above 50 million Barrels
but not more than 100 million Barrels

or

25% of declared recoverable reserves above 100 million
Barrels

the Operator should provide SONANGOL with a technical study for
the alternative possibilities of relinquishment and its best -
calculations on the costs of relinquishment in respect of each Area of
Development for approval purposes.

91
This calculation should be up to date and inflat-d by reference to the
estimated data for the effective removal of the production
infrastructures in each of the Development Areas.

After the approval of SONANGOL and at the beginning of the
calendar Year referred to above, the Operator will calculate, on a
three monthly basis, the recoverable costs of relinquishment on a
three monthly basis using the method of the production unit in
accordance with the following formula:

Three month production (MMBBLS) x Total = Costs of
approved _relinquish-

Appropriation Percentage (50% or, costs of ment recov-

30% or 25%) of declared recove relin- erable on a

Reserves (MMBBLS)

quishment three
- months
basis

culated undek.thé-.terms of paragraph c. above will be
imputed to thé Productia diture of the respective
Development Area, with this imputation not constituting a direct
expenditure for th J rpose of imputation of the Administration and
Services expendi re in accordance with the conditions of 4.8 below.

An amount. which is equivalent to the amount calculated in
accordance with paragraph c. above will be paid by the Contractor to
SONANGOL after a period of no more than thirty (30) days after the
end of the Quarter in question.

4.4 Development Expenditure will be registered in the accounts as follows:

a.

Development Expenditure will be registered in the accounts as fixed
assets and the amounts will be increased by the investment premium
set out in Article 11 of the Agreement.

It will be amortizable at a rate of twenty five per cent (25%) per Year
in equal yearly instalments beginning in the Year in which such
expenditure was made or beginning in the Year in which Crude Oil
is exported from the Development Area whichever occurs later.

In the case of Development Expenditure in respect of specific works

or projects whose construction and/or execution takes more than one
(1) year (works in progress), the amortization of the expenditure in

92
4.5

4.6

4.7

question will only commence during the Year of completion with its
classification then being made as a permanent fixed asset.

d. A full amortization of twenty five per cent (25%) will be granted in
the Year in which the amortization begins, calculated in accordance
with the principles set out in the above paragraphs.

Joint development expenditure for more than one Development Area, after
the respective imputation of Administration and Services expenditure
under the terms set out in 4.8 and following clauses will be divided up
among the respective Development Areas based on the proportional annual
production of each of the Development Areas.

The joint Operating expenditure for more than one Development Area,
after the respective imputation of ditinistrative and Services
expenditure under the terms set‘ .8 and folowing paragraphs, will
be divided up among the reférred to Developm - Ateas based on the
proportional annual pro lon of each ‘the Development Areas.

accounts as follows:

a. The part of istration and Services expenditure in respect
of the construction or the acquisition of installations or any physical
assets for generic logistical and administrative support for the
activities of Exploration, Development and Production which on
account of their specific nature, size of the amount or slow period of
extinction are susceptible to capitalization, will be registered i in the
accounts as fixed assets.

b. This expenditure will be amortized at a rate of twenty five per cent
(25%) per Year, in equal Annual instalments, beginning in the Year
in which the export of Crude Oil from the Area of the Agreement
takes place, whichever occurs later.

c. In the case of expenditure in respect of specific works or projects
whose construction and/or execution takes more than one (1) year
(works in progress), the amortization of such expenditure will only
commence in the Year of completion with its classification then
being made as a permanent fixed asset.

93
4.8

4.9

d. A full amortization of twenty five per cent (25%) will be made in the
Year in which amortization commences, calculated in accordance
with the principles set out in the above paragraphs.

e. Administration and Services Expenditure which cannot be
registered in the accounts as fixed assets on the basis of their value,
intangibility or rapid extinction by way of consumption will be
debited as yearly costs under the terms of Article 11 of the
Agreement.

For the purposes of the recovery of costs under the terms of Article 11 of the
Agreement, Administration and Services Expenditure will be imputed each
Year to Exploration, Development and Production Expenditure in the
following manner:

a. The amount of annual de;
Services Expendi
accordance with

b. The amount of th: ‘stration and Services Expenditure debited
as yearly costs:in accordance with 4.7 e. above, will be imputed to
Exploration, Dévelopment and Production Expenditure in
accordance’with the method set out in paragraph a. of this point.

c. The imputation of the Administration and Services Expenditure
made under the terms of the above paragraphs will be considered an
indirect cost of the Exploration, Development and Production ~
Expenditure activities.

d. For the purposes of recovery of the Development Expenditure, the
imputation of the amortization of the Administration and Services
Expenditure registered in the accounts as fixed assets (indirect
Development costs) will be added to direct Development costs and
the total will then be multiplied under the terms of number 4 of
Article 11 of the Agreement.

The materials acquired by the Operator for the execution of the Work
Programme and Budgets in each Year, which are not immediately.used on
the Petroleum Operations will firstly be registered in the accounts under
the heading of stock as established by the “Oil Operations Information
System (SIOP)” and will only be imputed to the activities of Exploration,

94
Development and Production in proportion to their effective use or
consumption for the benefit of the Petroleum Operations of the Agreement.

4.10 The non used and/or consumed materials at the end of each calendar Year
will be registered under the heading of stock and will not constitute
recoverable costs insofar as their eligibility as such depends on their
effective use or consumption, imputed and justified to the activities
established in the Agreement as centres for cost recovery.

4.11 The materials classified by the Operator as strategic spare parts,
constituting a security stock for guaranteeing the satisfactory carrying out
of the Petroleum Operations in the Area of the Agreement will be imputed
to the activities of the Agreement in accordance with the following
conditions:

t to 0 SONANGOL a list of the

ae The Operator shoul
“b.
ider the heading of stacks as set out in 4.9
own subheading.
c. Th iri imputation to the centres of costs recovery established

in the‘Agreement will be made proportionally to their specific
use for replacement purposes or after four (4) Years beginning
from the Year of acquisition, whichever occurs earlier.

d. In the case of the imputation referred to in paragraph c. above
being made by reference to the condition of the four (4) Years
elapsed, the imputation, in respect of the non used materials
on the Operations will only be made with the priér and timely
approval of SONANGOL.

4.12 Insofar as the limit of the amount of Crude Oil for the recovery of costs for a
determined Year, is insufficient for the recovery of costs which are
recoverable for the Year in question in accordance with Article 11 of the
Agreement, the part of the Production and Development Expenditures
which are not recovered for the Year in question will be carried over to
subsequent Years until they are totally recovered under the terms of
Article 11 of the Agreement.

95
4.13

4.14

4.15

Insofar as it is found that the quantity of Crude Oil for recovery of the
Exploration Expenditure under the terms of Article 11 of the Agreement is
insufficient, the non recovered part of these Exploration Expenditures will
be carried over to the following Years until they are fully recovered.

In the case of the continued lack of sufficiency of Crude Oil for the recovery
of the Exploration Expenditure incurred in the Area of the Agreement,
these expenses will continue to be non recovered.

The recovery of the Expenditure referred to in this Article is subject to the
regulations on the recovery of costs and respective limits established in
Article 11 of the Agreement.

5.1

5.2

5.3

5.4

Article 5
Registration and Evaluation of Assets

The Contractor should keep detailed records of assets in use on the
Petroleum Operations, in accordance with standard practice in the activity
of Exploration and Production in the international oil industry and will
provide SONANGOL with a full and detailed annual report on these assets
under the terms of the “Oil Operations Information System (SIOP)”.

At reasonable intervals of time and at least once a year a full inventory will
be made by the Contractor, under the terms of the Agreement. The
Contractor will notify SONANGOL with an advance notice of thirty (30)
days of its intention to carry out the inventory in such a way as for
SONANGOL to be able to exercise i 't to be represented at the time of
the carrying out of the inventory.

intractor should be notified
r t. the intention to carry out the

I such a.way-As for any recommendations which
SONANGOL considers sh .necessarily taken into account in these
procedures in connectio 1 the carrying out of inventories on assets
belonging to it to be gi

Special inventories-inay be carried out when there is any transfer, under
the terms of the Agreement, at the request of the assignor, provided that
the costs of carrying out the inventory are paid by him.
6.1

TA

8.1

Article 6
Reports

The Contractor should prepare and submit to SONANGOL the financial,
statistical, technical and personnel reports according to the procedures set
out in the “Oil Operations Information System (SIOP)” approved by Joint
Executive Decree number 7/88 of the 26th of March.

int ex may be altered by mutual agreement
between SONANGOL and the Contraétor, provided that they do not
contravene the conditions of the: Qperations Information System
(SIOP)” approved by Joint xecutive Decree number 7/88 of the 26th
March. Alterations willbe rade in writing and should mention the date
from which they comé inté.effect.

Article 8
Contractual Conflicts

In the case of any conflict between the conditions set out in this Annex and

the conditions set out in the Agreement the conditions of the Agreement
will take precedence.

98
Annex D
Corporate Guarantee

To: SOCIEDADE NACIONAL DE COMBUSTIVEIS DE ANGOLA

(“PARENT COMPANY”) represented by

annem nnn ee hereby declar

hereby.d ; ares that

eosapeese-e-+ (“LOCAL COMPANY”)
tlie: PARENT COMPANY.

is (wholly owned by) (an affiliate

PARENT COMPANY ig filly aware of the content of the Production Sharing
Agreement for -------------=:"-------------------~+----------------—---- (the “Agreement”),
executed by SOCIEDADE NACIONAL DE COMBUSTIVEIS DE ANGOLA -
U.E.E. (SONANGOL”) and LOCAL COMPANY and others and of the
Concession Decree of the Council of Ministers which approved the Agreement, the

provisions of which it acknowledges and accepts.

PARENT COMPANY unconditionally guarantees to SONANGOI, the full and
prompt fulfilment of the obligations assumed under the Agreement by LOCAL
COMPANY, and any of its affiliated successors or affiliated assignees, waiving all
benefit or right which may, in any manner, limit, restrict or annul its obligation

under this Guarantee.

This guarantee will not be reduced or in any manner affected by any delay or
failure of SONANGOL to enforce its rights, nor by bankruptcy or dissolution of
LOCAL COMPANY.
This Guarantee constitutes an integral part of the Agreement executed by
SONANGOL and LOCAL COMPANY, and others, as stated and referred to in
Article 20 of the said Agreement.

If LOCAL COMPANY should fail in fulfilling its obligations under the
Agreement, and if SONANGOL shall have communicated in writing to LOCAL
COMPANY such failure and the latter has not remedied or taken the necessary
steps to remedy such failures or deficiencies, then SONANGOL may demand of
PARENT COMPANY the fulfilment of such obligations in default.

Any disputes under this Guarante rding to the arbitration

provisions contained in Agreement

PARENT COMPANY

By; -n-nnnennenneeneeene ne neene eee
Title: | -------------------------------------
AGREED:

SOCIEDADE NACIONAL DE
COMBUSTIVEIS DE ANGOLA

By: «——_-~--- 2-22-22 nanan nnn eee

Titles:

100
